Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

SECOND AMENDED AND RESTATED

SUPPLY AND SERVICES AGREEMENT

BY AND BETWEEN

SOUTHWEST AIRLINES CO. AND

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

THIS SECOND AMENDED AND RESTATED SUPPLY AND SERVICES AGREEMENT (this
“Agreement”) is entered into as of December 13, 2016 (the “Effective Date”) by
and between Southwest Airlines Co., a Texas corporation with a place of business
at 2702 Love Field Drive, Dallas, TX 75235 (“Southwest” or “Customer”) and
Global Eagle Entertainment Inc., a Delaware corporation with its principal place
of business at 4553 Glencoe Avenue, Suite 300, Marina Del Rey, CA 90292
(“Supplier” or “GEE”).

RECITALS:

WHEREAS, Southwest and Row 44, Inc., a subsidiary of Supplier (“Row 44”),
previously entered into that certain Amended and Restated Supply and Services
Agreement, dated as of February 1, 2013, as amended and supplemented (the
“Original Agreement”);

WHEREAS, prior to the Effective Date, Southwest, Row 44 and Supplier entered
into that certain Assignment and Assumption Agreement, whereby Row 44 assigned
all of its rights, duties, liabilities and obligations under the Original
Agreement to Supplier; and

WHEREAS, this Agreement is entered into for the purpose of amending and
restating the Original Agreement in order to reflect certain amendments and
other provisions agreed to herein.

AGREEMENT:

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein set forth and intending to be legally bound, the parties hereto amend and
restate the Original Agreement in its entirety and hereby enter into this
Agreement pursuant to the provisions and upon the terms and conditions contained
herein, and hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

ENGAGEMENT AND STATEMENTS OF WORK.

Section 1.01   Performance of Services.

(a)      Southwest engages Supplier to provide Products (defined below) and
perform services associated with satellite-based inflight entertainment and
internet access which may include the provision of certain deliverables and
which are further described in the Schedules (defined below) attached hereto
(collectively with the Products, the “Services”), which shall be deemed
incorporated into and governed by the terms of this Agreement. All physical
items of machinery and other physical equipment referenced in Schedules, POs,
SOWs, change orders or other written instructions issued by Southwest are
collectively referred to herein as “Equipment”. All software, firmware, internal
code, and operating systems licensed by Southwest pursuant to this Agreement,
including, without limitation, any associated with the Equipment, and all other
computer programs including any updates, modifications, enhancements, or new
releases of the same are collectively referred to herein as “Software” and
collectively with Equipment are referred to herein as “Products.” For purposes
of this Agreement, “Schedules” means the schedules attached to this Agreement
that specify the Services to be purchased or licensed by Southwest, applicable
prices and charges, and any other terms and conditions specific to the Services.

(b)      Supplier shall promptly notify Southwest in writing upon becoming aware
of any circumstances that may reasonably be expected to jeopardize the timely
and successful completion (or delivery) of any Service, or in meeting any of the
other requirements of this Agreement.

Section 1.02   Additional Services.    Additional Services may be agreed to as
described in the Schedules, Southwest Purchase Order (“PO”) or Statement of Work
(“SOW”) documents executed during the Term (defined below) of this Agreement by
an authorized representative from each party. Each SOW shall contain: (i) a
detailed description of the Services to be performed, (ii) the amount, schedule
and method of compensation to be paid to Supplier by Southwest; and (iii) the
term of the SOW, if different from the term of this Agreement. Each Schedule, PO
and/or SOW issued pursuant to this Agreement shall be deemed incorporated into
and governed by the terms of this Agreement, and Supplier’s provision of
Services shall be governed by this Agreement as supplemented by the terms of the
applicable Schedule, PO and/or SOW. Where the terms of a PO or SOW conflict with
the terms of this Agreement and the Schedules, which existed prior to such PO or
SOW, the terms of this Agreement and the applicable Schedule(s) shall prevail,
except to the extent that the PO or SOW expressly states a specific provision of
this Agreement or Schedule is to be overridden or modified.

Section 1.03   Changes to a Schedule, PO or SOW.    Upon reasonable notice to
Supplier, Southwest may at any time, in writing, make reasonable changes in the
work described

 

  CONFIDENTIAL INFORMATION   Page 2 of 82



--------------------------------------------------------------------------------

in a Schedule, PO or SOW. *** All modifications to a Schedule, PO or SOW
(including any equitable adjustment) must be set forth in a written amendment to
such Schedule, PO or SOW.

Section 1.04   Manner of Performance.

(a)      Supplier shall provide the Services in compliance with the following
(and any conflict between or among the requirements described in clauses (i),
(ii) and (iii) of this Section 1.04 shall be resolved by giving priority and
precedence in the following order):

           ***

(b)      If the Supplier Group (as defined below) fails to provide the Services
in accordance with the applicable Service Levels, Supplier shall pay to
Southwest the applicable Performance Credit (as defined in the applicable
Schedule(s)) under and in accordance with the applicable Schedule(s) in
recognition of the diminished value of the Services resulting from the Supplier
Group’s failure to meet the agreed upon level of performance, and not as a
penalty or liquidated damages. If Southwest recovers monetary damages from
Supplier as a result of the Supplier Group’s failure to provide the Services in
accordance with the Service Levels, Supplier shall be entitled to set-off
against such damages any Performance Credits paid for the failure(s) giving rise
to such recovery. *** In no case shall Southwest be required to notify Supplier
that a Performance Credit is due as a condition of payment of the same. Where
Supplier fails to pay to Southwest a Performance Credit, Southwest shall *** No
more than quarterly, Southwest or Southwest’s agent shall have the right to
audit the Supplier Group’s books, records, and measurement and auditing tools to
ensure adherence to Service Levels and to determine correct payment of
Performance Credits. Where it is determined that Performance Credits were due to
Southwest but not paid, Supplier shall owe to Southwest the applicable
Performance Credits plus the reasonable and actual cost of the audit.

(c)      Supplier shall *** for Southwest’s review and approval that are
consistent with ***. Supplier shall *** to satisfy its other obligations under
this Agreement. Supplier shall keep all Products ***

(d)      If Southwest is financially responsible for any resource acquired by
Supplier under this Agreement, or if any resource is to be acquired by Supplier
in Southwest’s name, Supplier shall obtain Southwest’s prior approval of the
acquisition of such resource and the terms on which such resource is acquired,
including the terms of any associated contract.

Section 1.05   Procedures Manual.    Prior to *** Supplier shall provide
Southwest an initial Procedures Manual (as defined below). Thereafter *** and
subject to approval by Southwest, such approval to not be unreasonably withheld,
Supplier shall review and provide to Southwest updates to the procedures manual
for the Services (the “Procedures Manual”) to reflect any changes in the
procedures described therein as soon as practicable after such changes

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 3 of 82



--------------------------------------------------------------------------------

are made. The Procedures Manual shall *** No part of or amendment to the
Procedures Manual shall amend, waive or supersede any portion of this Agreement.
The Procedures Manual shall *** Supplier will maintain the Procedures Manual on
a Supplier-internal file share and limit access to the Procedures Manual such
that only authorized personnel with a need to know may access the content
therein.

Section 1.06   Extension to Affiliates.    Any Southwest “Affiliate” may *** An
“Affiliate” with respect to either party shall mean any entity, including,
without limitation, any individual, corporation, company, partnership, limited
liability company or group, that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
party. For purposes of the definition of “Affiliate”, “control” (including the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and/or policies of such entity, whether through the ownership of
voting securities, by contract or otherwise. *** The term “Southwest” as used in
this Agreement shall, for the purposes of any Schedule, PO or SOW, issued by a
Southwest Affiliate hereunder, be deemed to include only the Southwest Affiliate
issuing such Schedule, PO or SOW. The parties expressly agree that SOUTHWEST
SHALL HAVE NO LIABILITY NOR SHALL SOUTHWEST INCUR ANY OBLIGATION OR BE
RESPONSIBLE FOR THE FAILURE OF ANY SOUTHWEST AFFILIATE TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY SCHEDULE, PO OR SOW PLACED HEREUNDER.

ARTICLE II

TERM.

The term of this Agreement (the “Term”) shall begin on the Effective Date and
end on December 31, 2025 unless sooner terminated as provided below. During the
Term Supplier shall be responsible for providing to Southwest the services,
functions, obligations, responsibilities and deliverables described in this
Agreement, including the Services (as they may evolve during the Term and as
they may be supplemented, enhanced, modified or replaced). The parties further
agree that if any Schedule, PO or SOW is in effect at the time of the expiration
of this Agreement, then as it applies to such Schedule, PO or SOW only, the Term
will be extended until the expiration or termination of such Schedule, PO or
SOW.

ARTICLE III

SUPPLIER’S PERSONNEL.

Section 3.01   Account Team.

(a)      All persons providing Services under this Agreement are collectively
referred to herein as “Supplier’s Personnel”. Supplier shall *** Specific
account management positions may be specified in applicable Schedules, POs, or
SOWs for the

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 4 of 82



--------------------------------------------------------------------------------

projects of certain Southwest departments, divisions, subsidiaries or
affiliates. However, Supplier shall provide at a minimum:

(b)      Supplier’s Single Point of Contact (“SPOC”) account representative (the
“SPOC Rep”) located in close proximity and easily accessible to Southwest’s
principal place of business specified in the preamble of this Agreement
(“Southwest Headquarters”). The SPOC Rep shall be Supplier’s prime
representative to Southwest, shall manage Supplier’s staff assigned to properly
support Southwest projects, shall coordinate all official information between
Supplier and Southwest, and shall be available to attend meetings at Southwest
Headquarters or other Southwest locations upon reasonable prior request and at
no charge to Southwest. The SPOC Rep shall be the centralized point of contact
for all other Supplier Affiliates and contacts supporting Southwest and for all
Supplier subcontractors; and

(c)       Additional Supplier contact(s) with technical and business knowledge
of (i) the Services under this Agreement and (ii) Southwest’s operations and
requirements to augment Supplier’s SPOC support of the Southwest account.

(d)      Southwest shall have the right to approve the members of Supplier’s
account team and to request acceptable substitutes at Southwest’s reasonable
discretion. Such approval shall not unreasonably be withheld by Southwest. ***
shall be Supplier’s initial SPOC Rep as of the Effective Date. Supplier shall
promptly notify Southwest if any key Supplier’s Personnel (including the SPOC
Rep) are re-assigned or are terminated by Supplier.

Section 3.02   Screening.    Supplier shall, before engaging in work and after
securing written authorization from all of Supplier’s Personnel, screen against
the following lists: *** No person or entity (i) on any of these lists or
(ii) that has not been screened against all of these lists, may provide any
Services to Southwest.

Section 3.03   I-9 Verification.    Supplier will also ensure compliance with
the U.S. Immigration and Naturalization Service’s I 9 process.

Section 3.04   Background Checks.    Supplier’s Personnel who have access to
Southwest’s facilities, property or technology systems *** or more must have
passed *** in order to obtain a contractor access badge that will allow
unescorted entry into Southwest’s facilities. All employees of Supplier
contracted by Southwest who do not have current and complete background
screening reports on file, including employees of Supplier of less than *** and
those who have background screening in progress, may not have access to
facilities or systems without an escort and oversight by Southwest. Southwest
reserves the right to deny access to its facilities, property, or technology
systems to Supplier’s Personnel who do not pass such background checks.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 5 of 82



--------------------------------------------------------------------------------

ARTICLE IV

COMPENSATION, PAYMENT TERMS AND TAXES.

Section 4.01   Unless expressly modified in a Schedule, PO or SOW:

(a)      Supplier shall be paid according to the fees set forth in the
applicable Schedule or as provided in any applicable PO or SOW with expenses
reimbursed in accordance with Southwest’s Travel Policy attached hereto as
Exhibit 1. The foregoing will be the entire compensation to be paid to Supplier
and will be in full discharge of any and all liability in contract or otherwise
with respect to all Services rendered by Supplier and Supplier’s Personnel.

(b)      All fees will be paid in U.S. dollars and delivered to Supplier’s
principal place of business specified in the preamble of this Agreement.

(c)      All payment terms for undisputed amounts under this Agreement are due
*** from Southwest’s receipt of Supplier’s invoice, and per Southwest’s
Invoicing Instructions as set forth on Exhibit 3 attached hereto. In the event
of a disputed invoice *** The parties shall in good faith attempt to resolve
disputed amounts due under such invoices. In the case of a dispute concerning an
invoice, the payment period as to such disputed amount shall be tolled until the
dispute is resolved.

(d)      Taxes

(i)       Southwest shall pay and shall be liable for any federal, state or
local sales or use taxes on ***. Southwest shall provide a Texas Direct Pay
Exemption Certificate to Supplier. Applicable tax amounts (if any) are not
included in the fees set forth in this Agreement or any SOW. Supplier shall pay
and shall be liable for taxes based on Supplier’s net income or capital or any
franchise taxes, margin taxes, gross receipts taxes, excess profit taxes or
other taxes levied on Supplier’s business imposed by any federal, state or local
government in connection with this Agreement. ***

(ii)      If a claim is made against Supplier for a Southwest tax liability,
Supplier will promptly notify Southwest. If requested by Southwest in writing,
Supplier will, at Southwest’s expense, take such action as Southwest may
reasonably direct with respect to such asserted liability and will not pay such
taxes except under protest. If payment is made, Supplier will *** If all or any
part of any such taxes is refunded, Supplier will repay Southwest such part
thereof as Southwest will have paid.

(iii)      Notwithstanding the above, Southwest will not be liable for any
non-domestic taxes, fees, withholdings or similar payments imposed in connection
with this Agreement. Southwest will also not be liable for domestic

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 6 of 82



--------------------------------------------------------------------------------

taxes, fees, withholdings or similar payments related to use of an unapproved
international supplier. Southwest will be entitled to a full indemnity by
Supplier of all taxes, charges, fees, withholdings, penalties, interest,
attorney fees and all other related costs and expenses that are due and payable
and that are incurred without Southwest’s (a) prior written approval of the
international supplier, including receipt of all required documentation under
Section 1441 - 1444 and 1471 - 1474 of the Internal Revenue Code of 1986, as
amended, and any regulations thereunder; and (b) prior written approval of and
knowledge of the amount to be billed.

Section 4.02   When any applicable governmental law, rule or regulation makes
any payment by Southwest to Supplier prohibited or improper or requires the
payment of a reduced fee, the portion of the fee so affected shall not be paid
or if paid shall be refunded by Supplier to Southwest.

Section 4.03   Southwest shall be entitled at all times to set off any amount
owing at any time from Supplier or its Affiliates (the “Supplier Group”) to
Southwest or its Affiliates (the “Southwest Group”) against amounts owed by the
Southwest Group to the Supplier Group in connection with this Agreement or any
other agreement between Supplier and the Southwest Group.

Section 4.04   ***

Section 4.05   During the *** thereafter, the Supplier Group shall, (a) maintain
and retain accurate business records, books, and account information relating to
the Services purchased or licensed by Southwest under this Agreement, including
records relating to shipping, billing, and payments, and (b) at Southwest’s
request and without any additional charge, provide full and complete access
during normal business hours to the offices, books, records, and account
information of the Supplier Group and the Supplier Group’s accountants
pertaining to Southwest’s account.

ARTICLE V

CONFIDENTIALITY.

Section 5.01   Each party and each party’s personnel, including Supplier’s
Personnel, shall maintain in confidence and safeguard all Proprietary
Information. “Proprietary Information” means information that is or has been
disclosed to the Supplier Group by the Southwest Group or to the Southwest Group
by the Supplier Group, as applicable (with the disclosing party referred to in
this section as “Discloser” and the recipient or recipient’s personnel referred
to in this Section 5.01 as “Recipient”): *** Notwithstanding the foregoing,
Proprietary Information also includes, without limitation: ***

Section 5.02   Each party recognizes and acknowledges the confidential and
proprietary nature of any Proprietary Information and acknowledges the
irreparable harm that could result to

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 7 of 82



--------------------------------------------------------------------------------

the other party if it is disclosed to a third party or used for unauthorized
purposes without Discloser’s prior written consent. Therefore, each party
agrees, except as required by law:

(a)      to protect the confidentiality of Discloser’s Proprietary Information
(including any notes, summaries, reports, analyses or other material derived by
Recipient in whole or in part from the Proprietary Information in whatever form
maintained (collectively, “Notes”));

(b)      to use the Proprietary Information and/or Notes only for the purposes
of conducting business in a manner contemplated by this Agreement; and

(c)      to use the same degree of care as with its own confidential
information, which shall be at least a reasonable standard of care, to prevent
disclosure of the Proprietary Information and/or Notes, except to such party’s
respective personnel to the extent necessary to permit them to perform the
Services as set forth in this Agreement.

Section 5.03   Each party further agrees that prior to disclosing any
Proprietary Information to such party’s personnel as set forth above, Recipient
will advise such personnel of the confidential and proprietary nature of the
Proprietary Information and Notes. In addition, Recipient may disclose
Discloser’s Proprietary Information to its agents and contractors who provide
services to Recipient, have a need to know such information and who are not
competitors of Discloser. *** In any disclosure of Discloser’s Proprietary
Information to agents and contractors *** (a) such agents and contractors are
obligated to hold such information in confidence in accordance with the terms of
this Article V and are only permitted to use such information for Recipient’s
benefit and (b) Recipient shall be responsible for any breach of such
confidentiality obligations by its agents and contractors.

Section 5.04   Supplier agrees to be responsible for any breach of this
Agreement by the Supplier Group or Supplier’s Personnel. In addition to assuming
responsibility for third party disclosures described in Section 5.03, Southwest
agrees to be responsible for any breach of this Agreement by the Southwest Group
or Southwest personnel. Supplier and Southwest each acknowledge that money
damages would not be a sufficient remedy for any breach of this Article V.
Accordingly, in the event of any such breach, in addition to any other remedies
at law or in equity that Southwest or Supplier, as applicable, may have, such
party shall be entitled to equitable relief, including injunctive relief or
specific performance or both.

Section 5.05   Obligations in this Article V shall, with respect to each
disclosure of Proprietary Information hereunder, survive the expiration or
termination of this Agreement. Nothing herein is intended to limit or abridge
the protection of trade secrets under applicable trade secrets law, and trade
secrets shall be maintained as such until they fall into the public domain.

Section 5.06   Upon completion or termination of this Agreement or upon the
request of Discloser, Recipient shall promptly: (a) return all Proprietary
Information disclosed to it by Discloser; and (b) destroy (with such destruction
certified in writing) all Notes, without retaining

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 8 of 82



--------------------------------------------------------------------------------

any copy thereof; provided, however neither party shall be required to return or
destroy the Procedures Manual or any other Proprietary Information a party is
required by applicable law or regulation to retain. No such termination of this
Agreement or return or destruction of the Proprietary Information and/or Notes
or continuing to hold such Proprietary Information and/or Notes will affect the
confidentiality obligations of either party, all of which will continue in
effect as provided in this Agreement.

Section 5.07   The Supplier Group will adhere to the Data Security Provisions
set forth on Exhibit 4 attached hereto.

Section 5.08   Information Not Covered.   Notwithstanding the foregoing, the
parties agree that Recipient’s obligations with respect to handling, disclosing,
reproducing and using such Proprietary Information are not applicable to any
portion(s) of the Proprietary Information which: (a) is or becomes generally
available to the public other than as a result of disclosure by Recipient;
(b) was available on a non-confidential basis prior to its disclosure to
Recipient and Recipient can verify such availability by written documentation;
(c) is or becomes available to Recipient on a non-confidential basis from a
source other than Discloser when such source is not, to the best of Recipient’s
knowledge after due inquiry, subject to a confidentiality obligation with
respect to such information, or (d) was independently developed by Recipient,
without reference to the Proprietary Information, and Recipient can verify the
development of such information by written documentation.

Section 5.09   No Compensation.   Each party’s Proprietary Information disclosed
to the other party shall be deemed to have been disclosed without charge to, or
financial obligation on the part of, the other party, and the other party shall
have the right to use and disclose such Proprietary Information and/or Notes as
permitted under, and in accordance with, this Article V without any compensation
to be paid to the disclosing party.

Section 5.10   Publicity.   In addition to the other confidentiality obligations
under this Agreement, the Supplier Group, including any Supplier Personnel,
shall not make any announcement, request any recommendations or referrals, take
or release any photographs (except for its internal operation purposes for
performing the Services) or release any information concerning this Agreement or
any part thereof or with respect to its business relationship with Southwest to
any member of the public or press, any business entity or official body
(including its marketing materials and advertising) except as required by
applicable law, rule, injunction or administrative order, unless prior written
consent is obtained from a *** Notwithstanding the foregoing, Supplier may
publicly acknowledge Southwest is a customer of the Supplier Group in its public
securities filings. If Supplier determines it is obligated by law or a
governmental authority to make any such announcement or release, Supplier shall
promptly notify Southwest and cooperate with Southwest to ensure that suitable
confidentiality obligations are afforded such information.

Section 5.11   System Monitoring.   Supplier agrees that Southwest may, at any
time, without further consent, access and monitor any usage by the Supplier
Group or Supplier’s

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 9 of 82



--------------------------------------------------------------------------------

Personnel of any Southwest information, systems and resources, including,
without limitation: computers, computer software, electronic mail, online
services, voicemail, facsimile machines, telephones and photocopiers.

ARTICLE VII

NTELLECTUAL PROPERTY.

Section 6.01   For purposes of this Agreement, “Intellectual Property” means all
intellectual property and proprietary rights, including, without limitation, ***

Section 6.02   Southwest Property.

(a)      “Southwest Property” means: ***

(b)      Supplier acknowledges that Southwest claims and reserves all rights and
benefits afforded under federal and international intellectual property laws in
all Southwest Property hereunder and that Supplier is granted only a limited
right of use of such Southwest Property as set forth in this Agreement.

(c)      Assignment and Recordation of Southwest Property. Supplier agrees that:

(1)      All *** included in Southwest Property shall *** and Southwest shall
own all right, title and interest *** in and to such materials;

(2)      The Supplier Group hereby assigns and agrees to assign to Southwest all
of *** (collectively referred to herein as “IP Rights”);

(3)      Supplier and Supplier’s successors in interest will, at Southwest’s
request and without further consideration, communicate to Southwest any facts
known to them respecting Southwest Property, and testify in any legal
proceedings, make all rightful oaths, sign all lawful papers and other
instruments and generally do everything possible for title to the IP Rights in
the Southwest Property to be clearly and exclusively held by Southwest; and

(4)      Supplier agrees that neither the Supplier Group nor any Supplier
Personnel will ***

(d)      The Supplier Group will reproduce the following statement on any
Southwest Property provided hereunder: ***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 10 of 82



--------------------------------------------------------------------------------

Section 6.03   Supplier’s Property.   Notwithstanding the terms set forth in
Section 6.02(c), Intellectual Property (“Supplier’s Reserved Intellectual
Property”) on Exhibit 5 attached hereto, shall ***

Section 6.04   Third Party Intellectual Property.   Except for the items set
forth on Exhibit 5, Supplier shall not, without first providing evidence to
Southwest that Southwest’s use of Third Party Intellectual Property (defined
below) has been consented to by the owner or licensor of such Third Party
Intellectual Property and then obtaining the written authorization of a Vice
President of Southwest or an attorney in Southwest’s General Counsel Department
*** If Southwest provides such written authorization, Supplier shall, in the
absence of written agreement to the contrary, provide ***

Section 6.05   New Technologies.

(a)      Supplier acknowledges Southwest’s substantial interest in
state-of-the-art services, technologies, software, equipment, processes and
methodologies that offer improved quality and performance of, and more efficient
and cost-effective ways to perform, receive and/or use, services that are the
same as or similar to the Services (collectively, “New Technologies”). Southwest
and Supplier shall *** At Southwest’s request, the Supplier Group shall ***

(b)      To supplement the identification of New Technologies, the Supplier
Group shall implement *** Supplier will facilitate two (2) innovation sessions
annually or as mutually agreed by the parties.

(c)      Throughout the Term, the Supplier Group shall use commercially
reasonable efforts to *** The Supplier Group’s continual service improvement
program will include performance reports, problem register and an action plan to
keep pace with proven New Technologies.

(d)      The Supplier Group shall offer Southwest *** If the Supplier Group
implements any New Technology with respect to ***

Section 6.06   Escrow of Code.   To the extent that any Products or deliverables
provided by Supplier under this Agreement include software, upon Southwest’s
request, Supplier agrees to deposit in escrow: (a) with an escrow agent
designated by Southwest and (b) pursuant to a mutually agreed upon written
escrow agreement *** (“Materials”). Southwest agrees to pay any amount necessary
to create such escrow account and/or any related deposit fees. The escrow
agreement shall provide, among other things, that *** Southwest is hereby
granted ***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 11 of 82



--------------------------------------------------------------------------------

ARTICLE VII

PERSONAL DATA PROVIDED TO SUPPLIER.

Section 7.01   “Southwest Personal Data” includes: (a) Personal Data (defined
below) obtained by the Supplier Group from Southwest; (b) Personal Data (from
whatever source) being “Processed” by the Supplier Group on behalf of Southwest;
and (c) Personal Data (from whatever source) pertaining to Southwest personnel.
For purposes of this Agreement, “Personal Data” means any information or data
capable of personally identifying an individual, including, but not limited to
(i) names, (ii) addresses, (iii) occupations, (iv) contacts, (v) email
addresses, (vi) account numbers, (vii) pins and/or passwords, (viii) credit card
types, numbers and expiration dates, (ix) dates of birth, (x) social security
numbers, (xi) driver’s license numbers and (xii) other personal details that
could reasonably identify a person.

Section 7.02   “Processing” of Personal Data shall mean and include any
operation or set of operations which is performed upon Personal Data, whether or
not by automatic means, such as collection, recording, accessing, retrieval,
use, organization, storage, adaptation or alteration, consultation, disclosure
by transmission, dissemination or otherwise making available, alignment or
combination, blocking, erasure or destruction.

Section 7.03   In the event that the Supplier Group accesses or otherwise
Processes any Southwest Personal Data during the Supplier Group’s performance of
this Agreement, the Supplier Group shall comply with the following obligations
regarding Southwest Personal Data:

(a)      The Supplier Group shall ***

(b)      The Supplier Group undertakes to *** The Supplier Group and Supplier’s
Personnel shall Process Southwest Personal Data only on a ***

(c)      The Supplier Group shall implement *** in order to prevent, among other
things: *** The security measures taken by the Supplier Group shall be in
compliance with all applicable data protection regulations and shall be
commensurate with the risks represented by the Processing and the nature of the
Southwest Personal Data to be Processed, taking into consideration the state of
the art security measures available to protect such data and the implementation
costs of such measures. ***

(d)      Supplier shall implement all measures necessary to ensure compliance by
Supplier’s Personnel with *** Southwest may also require Supplier to ***

(e)      The Supplier Group shall comply with (i) all applicable laws and
regulations on Personal Data protection, (ii) all applicable privacy policies,
and (iii) the Data Security Provisions set forth on Exhibit 4. In particular, if
during the performance of this Agreement, the Supplier Group obtains Southwest
Personal Data directly from individuals to whom such data pertains (“Data
Subjects”), Supplier shall provide such Data Subjects with the information
required by applicable privacy policies, law and

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 12 of 82



--------------------------------------------------------------------------------

regulation and when necessary, obtain the Data Subjects’ consent to acquire such
information. However, prior to obtaining such consent from the Data Subjects,
other than Supplier’s employees or subcontractors, Supplier must obtain
Southwest’s written approval of the information and consent language to be used
by the Supplier Group to gather such Southwest Personal Data from the Data
Subjects. Failure by the Supplier Group to comply with any obligations relating
to Southwest Personal Data or Personal Data set forth in this Agreement is
considered a material breach of this Agreement.

(f)      Supplier shall delete any Southwest Personal Data within *** of when
such Southwest Personal Data is no longer required in order for Supplier to
provide the Services.

(g)      Southwest may conduct at any time, subject to a prior written notice to
Supplier, an onsite verification of Supplier’s compliance with obligations
relating to Southwest Personal Data, even after the termination of this
Agreement. The Supplier Group shall provide access to all applicable facilities,
equipment and records in order to conduct such verification.

(h)      Upon termination of this Agreement or upon Southwest’s request, for
whatever reason, the Supplier Group shall stop any processing of Southwest
Personal Data and shall return to Southwest any copy and/or reproduction
thereof. These obligations regarding Southwest Personal Data shall remain in
full force even after termination of this Agreement for whatever reason.

Section 7.04   To the extent any unauthorized disclosure of or access to
Southwest Personal Data is attributable to a breach by Supplier of Supplier’s
obligations under this Agreement, Supplier shall ***

ARTICLE VIII

PHYSICAL PROPERTY; INSTALLATION.

Section 8.01   Southwest’s Personal Property.    Unless otherwise agreed to in
writing, all tools, equipment or material furnished to the Supplier Group or
specially paid for by Southwest, including, but not limited to, Southwest
Software and any related items, and any replacement thereof, or any materials
affixed or attached thereto, shall be and remain Southwest’s personal property.
Such property shall be plainly marked as Southwest’s property and shall be
safely stored separate and apart from Supplier’s property. The Supplier Group
shall not substitute any Southwest property without Southwest’s written
approval. Such property, while in Supplier’s custody or control, shall be held
at Supplier’s risk, shall be kept insured by Supplier at Supplier’s expense in
an amount equal to the replacement cost with loss payable to Southwest and shall
be subject to removal at Southwest’s written request, in which event Supplier
shall prepare such property for shipment and shall redeliver the same to
Southwest in

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 13 of 82



--------------------------------------------------------------------------------

the same condition as originally received by the Supplier Group, reasonable wear
and tear excepted, all at Supplier’s expense.

Section 8.02   No Purchase Money Security Interest.    Southwest will not grant
the Supplier Group, and the Supplier Group shall not otherwise obtain, any
purchase money security interest in the Services, goods or other materials sold
or transferred to Southwest.

Section 8.03   *** Supplier will provide Southwest with at least one set of ***
made available by Supplier or the original equipment manufacturer, which is ***
Whenever an original equipment manufacturer makes available to and notifies
Supplier of any *** For purposes of this Agreement ***

Section 8.04   Installation.    Deliverables generally considered, or
specifically set forth in the applicable Schedule, PO or SOW as “user
installable,” will be installed by Southwest with Supplier’s oversight (if
requested by Southwest) and in accordance with the reasonable installation
instructions furnished by Supplier and/or the original equipment manufacturer.
Deliverables that are generally not “user installable” shall be installed by
Supplier, as agreed in an applicable Schedule, PO or SOW. To the extent required
to install a deliverable, Supplier will provide qualified labor, and all
materials, equipment, tools, and services, including all temporary structures,
scaffolds, hoists, fuels, expendable supplies, and other facilities, and do all
things necessary for proper installation. Prior to commencement of any
installation services performed by Supplier, Supplier will obtain any permits
required for the installation of the deliverable on Southwest’s aircraft or at a
Southwest facility.

ARTICLE IX

INSPECTIONS, TESTING AND ACCEPTANCE AND SHIPPING.

Section 9.01   Testing.    All Services shall be subject to inspection and
testing by Southwest at all times and places. Supplier must follow coding and
testing standards and must pass quality assurance standards provided by
Southwest.

Section 9.02   Inspection.    Supplier shall provide and maintain an inspection
and process control system acceptable to Southwest covering any Services
provided hereunder. Records of all inspection work by Supplier shall be kept
complete and made available to Southwest during the Term and for a period of ***
Without any additional charge, Supplier will: (a) allow representatives of
Southwest access to the facilities involved in performing this Agreement in
order to assess: (i) work quality; (ii) conformance with Southwest’s
specifications; and (iii) conformance with Supplier’s representations,
warranties, certifications and covenants in this Agreement; and (b) provide all
reasonable assistance for the safety and convenience of the inspectors in the
performance of their duties.

Section 9.03   Acceptance/Rejection.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 14 of 82



--------------------------------------------------------------------------------

(a)      Unless otherwise set forth in the applicable Schedule, PO and/or SOW,
Southwest will perform the Acceptance Tests (defined below in Section 9.03(d))
within *** from Supplier’s initial delivery of the Services (“Supplier Services
Acceptance Period”). The Service is deemed accepted if: *** Based on the above,
if Southwest does not Accept any Service or errors are made through no fault of
Southwest, Southwest shall so notify Supplier and Supplier shall *** within a
mutually agreed upon time period. Supplier shall *** If Supplier is unable to
correct the deficiencies within the designated time period, Southwest may, at
its option *** In addition, except for items subject to a specific Service Level
in a Schedule, PO or SOW, if Supplier is unable to correct the deficiencies
within the designated time period, Supplier shall ***

(b)      Southwest’s Acceptance of any Product shall be without prejudice to
Southwest’s remedies provided in this Agreement or by law for any breach of
warranty that may subsequently occur or be discovered.

(c)      For purposes of this Agreement, “Acceptance” means ***

(d)      For purposes of this Agreement, “Acceptance Test(s)” means those tests
conducted by Southwest which are intended to determine if the Services conform
to the specifications expressly set forth in the Procedures Manual and the
applicable Schedule, PO and/or SOW, and meet any other criteria mutually agreed
upon by Southwest and Supplier to determine Southwest’s Acceptance of the
Services. If no acceptance criteria are specified in a SOW, the acceptance
criteria shall be based on ***

Section 9.04   Shipping Policy.    Supplier agrees to follow Southwest’s
Shipping Policy as set forth on Exhibit 2 attached hereto.

ARTICLE X

WARRANTIES.

Section 10.01   Supplier warrants that:

(a)      Equipment ordered by Southwest from the Supplier Group on or following
the Effective Date (“Post Effective Date Equipment Orders”) will be ***

(b)      Equipment ordered by Southwest from the Supplier Group prior to the
Effective Date (“Pre Effective Date Equipment Orders”) was manufactured in
accordance with the warranty terms set forth ***

(c)      Services will be performed in a competent and professional manner in
accordance with the highest standards and best practices of Supplier’s industry;

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 15 of 82



--------------------------------------------------------------------------------

(d)        All Services sold will be free *** that result in *** and Supplier
will convey clear title to Southwest for Equipment and other items which are
identified on the applicable Schedule, Purchase Order and SOW as property of
Southwest;

(e)        The Supplier Group has the experience and is qualified to perform the
tasks involved with providing the Services in an efficient and timely manner.
Supplier acknowledges Southwest is relying on Supplier’s representation of the
Supplier Group’s experience and expertise, and that any substantial
misrepresentation may result in damage to Southwest; and

(f)        All Products will be of merchantable quality, free from all defects
in design, workmanship and material and will be fit for use in ***

Section 10.02 With respect to Pre Effective Date Equipment Orders, the Supplier
warranties *** With respect to Post Effective Date Equipment Orders, the
warranties *** In addition, *** GEE agrees to develop an obsolescence plan for
the total in service fleet at such time and expected in service fleet during ***
which plan shall address *** purchase obligations and *** to the Equipment. The
parties shall meet at least annually to discuss future technical needs with
regards to *** If any of the Services (excluding Equipment ) under this
Agreement are found to be defective during the warranty period, then in addition
to other rights, remedies and choices it may have under this Agreement or at law
or equity, Southwest, at its option and sole discretion, and at Supplier’s
expense may *** Any attempt by Supplier to limit, disclaim or restrict any such
warranties or any remedies of Southwest, by acknowledgment or otherwise, in
accepting or performing this Agreement, shall be null, void and ineffective
without Southwest’s written consent.

ARTICLE XI

INDEMNITY AND INSURANCE.

Section 11.01 General.    Supplier shall take all necessary precautions to
prevent the occurrence of any injury to persons, property or the environment
during the performance of Services and ensure that Supplier’s Personnel neither
pose a threat to Southwest’s safe work environment nor the integrity of
Southwest’s business operations. Supplier shall release, defend, hold harmless
and indemnify Southwest, its directors, officers, employees, agents,
representatives, successors and assigns against any and all suits, actions or
proceedings, at law or in equity, and from any and all Losses, arising out of or
relating to (a) bodily injury (including death) or damage to or loss of property
to the extent that it results from or arises out of the intentional or negligent
act or omission of the Supplier Group or agents, subcontractors, or employees of
the Supplier Group, (b) a breach of any representation, warranty, or obligations
of Supplier under this Agreement, and/or (c) the Supplier Group’s misuse or
misappropriation of Southwest’s Proprietary Information. In addition, Supplier
shall indemnify, defend and hold Southwest harmless from and against any Losses
arising out of or in connection with any employment claims, i.e., workers
compensation, harassment or discrimination claims, or

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 16 of 82



--------------------------------------------------------------------------------

breaches of Sections 5.01 or 5.07, Article XIV or Article XV hereto by Supplier
or Supplier’s Personnel. Supplier agrees to include this Section 11.01 in all
related subcontracts entered into on or after the Effective Date. Supplier
further agrees to indemnify Southwest for any attorneys’ fees or other costs
Southwest incurs in the event that Southwest has to file a lawsuit to enforce
any indemnity or additional insured provisions of this Agreement.

Section 11.02 Intellectual Property.    Supplier shall indemnify, defend and
hold Southwest harmless from any suit or proceeding brought against Southwest
based on any claim that any Services, systems, article or apparatus, or any part
thereof constituting Services furnished under this Agreement, as well as any
device or process necessarily resulting from the use thereof, constitutes a
violation of any law, rule, or regulation or an infringement of any patent,
copyright or other Intellectual Property right in the United States of America
or other jurisdiction Southwest operates commercial service as of the Effective
Date and in the future. If notified promptly in writing and given authority,
information and assistance, at Supplier’s expense, for the defense of same,
Supplier shall pay all damages, costs and expenses incurred or awarded therein,
including, but not limited to, reasonable attorneys’ fees. If use of any
systems, article, apparatus, part, device, process, Service is enjoined,
Supplier shall, at its own expense and in the following order, subject to
commercial practicality, either: (a) procure for Southwest the right to continue
using such Service, system, article or apparatus, part, device or process;
(b) replace the same with a non-infringing equivalent (such modifications or
replacement shall be functionally equivalent to the original and meet all
applicable specifications) and make any modifications to any other Services
necessitated by such replacement or modification. Supplier’s obligations under
this Section 11.02 will not apply to the extent that the claim or adverse final
judgment is finally determined by a court of competent jurisdiction to be caused
by (i) use of the Service in breach of this Agreement, if such infringement or
misappropriation would not have occurred but for such breach, (ii) use of the
Service in combination with other products not supplied or recommended by
Supplier or specified by Supplier as being compatible with the Service, if such
infringement or misappropriation would not have occurred but for such combined
use; (iii) Southwest materially altering the Service (other than at Supplier’s
direction), if such infringement or misappropriation would not have occurred but
for such alteration; or (iv) Southwest’s use of a Service for a purpose not
contemplated by this Agreement, if such infringement or misappropriation would
not have occurred but for such use.

Section 11.03 In the event of a claim by a third party subject to this Article,
Southwest or its legal representative shall promptly notify Supplier in writing
of any such claim or lawsuit arising out of or in connection with the Services
to be provided hereunder and forward all related documents to Supplier. No
failure to so notify Supplier shall relieve Supplier of its obligations
hereunder except to the extent that it can demonstrate damages or prejudice
attributable to such failure. Supplier shall then defend the case and shall
control the defense of the case at its own expense using counsel reasonably
acceptable to Southwest; however, Southwest reserves the right to be represented
by counsel at Southwest’s expense at any proceeding or settlement discussions
related thereto. Supplier may only settle any claim subject to indemnification
hereunder without Southwest’s written consent if such settlement (A) includes a
release of all covered claims pending against Southwest; (B) contains no
admission of liability or wrongdoing by Southwest; and (C) does not impose any
obligations upon Southwest other than an obligation to stop using any infringing
items.

 

  CONFIDENTIAL INFORMATION   Page 17 of 82



--------------------------------------------------------------------------------

Section 11.04 Insurance Coverage.    During the Term, Supplier shall, at its own
cost, obtain and keep in force for the benefit of Supplier and Southwest all
insurance/and or bonds required by law and the following insurance to be issued
by insurance carriers with a minimum rating in A.M. Best of A:VIII or better
with minimum limits as set forth below:

(a)      Worker’s Compensation and Employers Liability Insurance per statutory
requirements;

(b)      Employer’s Liability of not less than ***

(c)      Aviation Products Liability Insurance in an amount of ***

(d)      Grounding Liability Insurance in an amount of ***

(e)      Non-Aviation Commercial General Liability Insurance with minimum limits
for Bodily Injury and Property Damage on an occurrence basis of ***

(f)      Business Automobile Liability Insurance covering all vehicles used in
connection with the work and covering Bodily Injury and Property Damage with a
minimum limit equal to ***

(g)      Professional Errors and Omissions Insurance covering the activities of
Supplier written on a “claims made” basis with a minimum limit equal to ***

(h)      Cyber Insurance (a/k/a Security and Privacy Liability Insurance) in an
amount *** in each case per claim and in the aggregate for the policy period
indicating, without limitation, defense costs, damages, crisis management,
forensic and investigative expenses and settlements arising out of any security
breach or privacy violation, including, without limitation, those arising out of
any act, error, or omission in the collection, handling, and disclosure of
Confidential Information and Data.

(i)      Nothing in this Article XI shall be deemed to limit Supplier’s
liability to the amounts stated above or to limit any coverage of Supplier’s
insurance policies.

Section 11.05 Additional Insurance Requirements.

(a)      Southwest shall be named as additional insured under the policies of
insurance set forth in Section 11.04 above for any and all purposes arising out
of or connected to the Services.

(b)      It is the intent of both parties to this Agreement that all insurance
purchased by Supplier in compliance with this Agreement will be primary to any
other insurance owned, secured, or in place by Southwest, and Southwest’s
insurance shall not

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 18 of 82



--------------------------------------------------------------------------------

be called upon by Supplier’s insurer to contribute in any way. Supplier shall
secure endorsements to this effect from all insurers of such policies.

(c)       At Southwest’s request, Supplier shall furnish Southwest with
certificates of insurance and with copies of original endorsements effecting
coverage required by this Article XI. The certificates and endorsements shall
identify Southwest as an additional insured and shall be signed by a person
authorized by Supplier’s insurer to bind coverage on such insurer’s behalf.
Southwest reserves the right to require complete, certified copies of all
required insurance policies at any time. Such insurance certificates and notices
of modification or termination shall be sent via email to INSURANCE@WNCO.COM (do
not mail paper insurance certificates). For purposes of naming Southwest as
additional insured, Supplier shall use Southwest’s address as set forth in
Article XXI.

(d)       All policies provided for herein shall expressly provide that such
policies shall not be canceled, terminated or altered without *** prior written
notice to Southwest.

(e)       All insurance specified in this Article XI shall contain a waiver of
subrogation in favor of Southwest, its Affiliates and their respective employees
for all Losses covered by the insurance required by this Article XI.

ARTICLE XII

RELATIONSHIP OF THE PARTIES; ASSIGNMENT AND SUBCONTRACTING.

Section 12.01 Supplier is an independent contractor to Southwest. Supplier’s
Personnel are neither employees of Southwest nor eligible for participation in
any Southwest employee benefit programs. The performance of Services by Supplier
and receipt of payments shall have no effect on any payments or benefits that
any of Supplier’s Personnel is now or may later become entitled to as a result
of past employment by Southwest.

Section 12.02 Neither Supplier’s Personnel, Supplier nor its agents,
subsidiaries, affiliates and employees are in any way the legal representatives
or agents of Southwest and shall not have any right or authority to assume or
create any obligation of any kind expressed or implied in the name of or on
behalf of Southwest.

Section 12.03 This Agreement and any rights hereunder (except where expressly
provided in a signed writing to the contrary) are non-exclusive and
non-assignable except as otherwise set forth herein. Any assignment by one party
without the prior written consent of the other party shall be void, provided
that either party may assign or transfer its rights and obligations under this
Agreement to any Affiliate upon written notice to the other party. Supplier
shall not, without the written consent of Southwest, delegate the performance of
its obligations under this Agreement to any firm or person (other than an
Affiliate, principal, officer or regular employee of Supplier). Notwithstanding
the above, upon written notification to the other party, either party may assign
this Agreement to any entity that acquires all of (or substantially all of)

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 19 of 82



--------------------------------------------------------------------------------

the assets or voting stock of such party; provided, however, Southwest shall
have the right *** to terminate this Agreement *** if *** Notwithstanding
anything to the contrary, Supplier acknowledges and agrees that (a) this is not
a requirements contract and Southwest shall not be required to obtain its
requirements for any of the Services from Supplier and (b) Supplier is not the
exclusive provider to Southwest of any of the Services and Southwest may at any
time itself or through any third party provide or obtain any of the Services.

Section 12.04 Supplier may not subcontract or delegate any Services without
Southwest’s prior written consent.

ARTICLE XIII

DISPUTE RESOLUTION; GOVERNING LAW; VENUE.

Section 13.01 The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between
representatives of each party who have authority to settle the controversy. The
complaining party (the “Complaining Party”) may initiate dispute resolution
procedures by sending written notice (the “Initial Notice”) to the other party
(the “Receiving Party”) specifically stating the Complaining Party’s claim and
requesting dispute resolution in accordance with this Section 13.01. Within ***
after delivery of the Initial Notice, the Receiving Party shall submit to the
Complaining Party a written response. The Initial Notice and response shall
include (a) a statement of that party’s position and a summary of arguments
supporting that position, and (b) the name and title of the party’s
representative(s) who will represent that party. Within *** after delivery of
the Initial Notice, the representatives of both parties shall meet at a mutually
acceptable time and place (which meeting may be by teleconference), and
thereafter as often as they reasonably deem necessary, to attempt to resolve the
dispute. All negotiations pursuant to this Section 13.01 are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence. Any dispute arising out of or relating to the
Agreement which has not been resolved by negotiation between such
representatives within *** after delivery of the Initial Notice shall be finally
resolved pursuant to Section 13.02.

Section 13.02 EACH PARTY’S RIGHTS AND OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS, U.S.A.
EXCLUDING ITS CONFLICT OF LAWS RULES. THE PARTIES HEREBY SUBMIT TO EXCLUSIVE
JURISDICTION AND VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN DALLAS COUNTY,
TEXAS. ALL PARTIES AND THEIR SUCCESSORS WAIVE A TRIAL BY JURY OF ANY OR ALL
ISSUES ARISING IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES HERETO OR THEIR
SUCCESSORS, UNDER OR CONNECTED WITH THIS AGREEMENT OR ANY OF ITS PROVISIONS.

Section 13.03 Disclaimer of UCITA.     TO THE MAXIMUM EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES DISCLAIM AND NONE OF

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 20 of 82



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE SUBJECT TO THE UNIFORM COMPUTER INFORMATION TRANSACTIONS
ACT (“UCITA”) (PREPARED BY THE NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM
STATE LAWS) AS CURRENTLY ENACTED OR AS MAY BE ENACTED, CODIFIED OR AMENDED FROM
TIME TO TIME BY ANY JURISDICTION. TO THE EXTENT THAT ANY ASPECT OF THIS
AGREEMENT OR ANY LICENSE GRANTED UNDER THIS AGREEMENT IS UNCLEAR OR DISPUTED BY
THE PARTIES AND UCITA, IF APPLIED, WOULD CLARIFY SUCH LICENSE OR RESOLVE SUCH
DISPUTE, THE PARTIES AGREE TO CLARIFY SUCH LICENSE OR RESOLVE SUCH DISPUTE
INDEPENDENTLY OF UCITA BY APPLYING THE INTENT OF THE PARTIES AT THE TIME THAT
THEY ENTERED THIS AGREEMENT.

ARTICLE XIV

COMPLIANCE WITH LAWS.

Supplier represents, warrants, certifies and covenants that:

Section 14.01 It will comply with all applicable laws, including, but not
limited to, any national, international, federal, state, provincial or local
law, treaty, convention, protocol, common law, regulation directive or ordinance
and all lawful orders, including judicial orders, rules and regulations issued
thereunder, including, without limitation, those dealing with the environment,
health and safety, records retention and/or the transportation or storage of
“hazardous materials”. As used in this Agreement, the term “hazardous materials”
shall mean any substance or material defined as a “hazardous material,”
“hazardous substance” or “dangerous good” under 49 CFR § 171.8 or any other
applicable requirement of any entity with jurisdiction over the activities,
goods or services, which are subject to this Agreement;

Section 14.02 No Services supplied under this Agreement have been or will be
produced utilizing forced, indentured or convict labor or utilizing the labor of
persons in violation of the minimum working age law in the country of
manufacture or in any country in which the Services are provided or in violation
of minimum wage, hour of service or overtime laws in the country of manufacture
or any country in which Services are provided. If any such labor is determined
by Southwest to have been used, Southwest shall have the right to immediately
terminate this Agreement without further compensation to Supplier;

Section 14.03 Supplier represents that any Services provided hereunder will be
provided in compliance with the requirements of the Fair Labor Standards Act of
1938, as amended, including Section 12(a) thereof;

Section 14.04 Supplier certifies that it is in compliance with the requirements
for non-segregated facilities set forth in 41 C.F.R. Chapter 60 1.8;

Section 14.05 Supplier certifies that the Services shall at all times be
supplied in compliance with the requirements for accessibility set forth in 14
C.F.R. Part 382 and any Department of Transportation or FAA regulation,
directive or ordinance related thereto;

 

  CONFIDENTIAL INFORMATION   Page 21 of 82



--------------------------------------------------------------------------------

Section 14.06 Supplier and Supplier’s Personnel agree to comply fully with the
import and export control laws and regulations of the United States Government.
No information, technical data, software or Services, including any
deliverables, will be exported or re-exported except as permitted by U.S. law
and regulation and with Southwest’s written approval;

Section 14.07 Supplier shall comply with all laws dealing with improper or
illegal payments, gifts and gratuities, and Supplier agrees not to pay, promise
to pay or authorize the payment of any money or anything of value, directly or
indirectly, to any person for the purpose of illegally or improperly inducing a
decision or obtaining or retaining business in connection with this Agreement;

Section 14.08 Supplier agrees that if the Services it provides will have a
material impact on Southwest’s ability to report financial information in an
accurate and timely manner, that Supplier will certify and ensure that it is in
compliance with Section 404 of the Sarbanes Oxley Act of 2002 and that Supplier
will supply to Southwest, in a manner specified by Southwest, documents
attesting that Supplier has in place controls that are effective and have been
tested by a third party, such as an outside auditor, that monitor and ensure
compliance with Section 404 of the Sarbanes Oxley Act of 2002;

Section 14.09 Supplier shall obtain, maintain and comply with all required
governmental and third party authorizations, consents, approvals *** permits,
licenses and registrations (collectively, “Required Consents”) as necessary for
*** Supplier shall pay any fees and expenses (such as transfer or renewal fees)
required to obtain and maintain each Required Consent. If a Required Consent is
not obtained by the applicable date therefor, Supplier shall use commercially
reasonable efforts to explore and adopt, subject to Southwest’s prior approval,
such alternative approaches as are necessary and sufficient to provide the
Services without such Required Consent. If such an alternative approach is
required for a period longer than *** following the applicable date for
obtaining such Required Consent, and if such alternative approach delays,
interrupts or disrupts Southwest’s business or operations, then Southwest may,
at its option and in its sole discretion ***

Section 14.10 Supplier further agrees to provide, at Southwest’s request,
certificates relating to any applicable legal requirements or to update any and
all of the certifications, representations and warranties under this Agreement,
in form and substance satisfactory to Southwest.

ARTICLE XV

ENVIRONMENTAL HEALTH, SAFETY AND EQUAL OPPORTUNITY.

Supplier represents, warrants and certifies that:

Section 15.01 It will take appropriate actions necessary to protect health,
safety and the environment, including, without limitation, in the workplace and
during transport;

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 22 of 82



--------------------------------------------------------------------------------

Section 15.02 Each chemical substance constituting or contained in goods sold or
otherwise transferred to Southwest is listed on: (i) the Toxic Substances
Control Act (“TSCA”; 15 USC § 2601, et seq.), otherwise known as the TSCA
Inventory, or exempted from such list under 40 CFR § 720.30 38; (ii) the Federal
Hazardous Substances Act (P.L. 92 516) as amended; (iii) the European Inventory
of Existing Commercial Chemical Substances (“EINECS”) as amended; (iv) the
European List of Notified Chemical Substances (“ELINCS”) and lawful standards
and regulations thereunder; or (v) any equivalent lists in any other
jurisdiction to or through which Southwest informs Supplier the Services will
likely be performed or the deliverables, goods or other materials are likely to
be shipped;

Section 15.03 Goods sold or transferred to Southwest will not include: (i) any
chemical substance prohibited pursuant to Section 6 of the TSCA; (ii) any of the
following chemicals: arsenic, asbestos, benzene, beryllium, carbon
tetrachloride, cyanide, lead or lead compounds, cadmium or cadmium compounds,
hexavalent chromium, mercury or mercury compounds, trichloroethylene,
tetrachloroethylene, methyl chloroform, polychlorinated biphenyl (“PCB”),
polybrominated biphenyls (“PBB”), polybrominated diphenyl ethers (“PBDE”);
(iii) designated ozone depleting chemicals as restricted under the Montreal
Protocol (including, without limitation 111 trichloroethane, carbon
tetrachloride, Halon 1211, 1301 and 2402, and chlorofluorocarbons (“CFCs”) 11
13, 111 115, 211 217), unless Southwest agrees in writing; or (iv) any other
chemical the use of which is restricted in any other jurisdiction to or through
which Southwest informs Supplier the Services are likely to be performed or the
deliverables, goods or other materials are likely to be shipped, unless
Southwest expressly agrees in writing; and

Section 15.04 If any deliverables, goods or other materials sold or transferred
to Southwest contain hazardous materials, Supplier shall provide all relevant
information required pursuant to applicable requirements, such as: (i) the
Occupational Safety and Health Act (“OSHA”) regulations 29 C.F.R. § 1910.1200,
including a completed Material Safety Data Sheet (OSHA Form 20) and mandated
labeling information and (ii) any similar requirements in any other
jurisdictions to or through which Southwest informs Supplier the Services will
be performed or the deliverables, goods or other materials are likely to be
shipped.

Section 15.05 Equal Opportunity; Supplier Diversity; Small Business Concerns.

(a)      It is the policy of Southwest to administer all company actions and
procedures without regard to race, color, religion, sex or national
origin. Supplier agrees that, as applicable, it will abide by the requirements
of 41 CFR 60-1.4(a), 41 CFR 60-300.5(a) and 41 CFR 60-741.5(a) and that these
laws are incorporated herein by reference. These regulations prohibit
discrimination against qualified individuals based on their status as protected
veterans or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, sexual orientation,
gender identity or national origin. These regulations require that covered prime
contractors and subcontractors take affirmative action to employ and advance in
employment individuals without regard to race, color, religion, sex, sexual
orientation, gender identity, national origin, protected veteran status or
disability.

 

  CONFIDENTIAL INFORMATION   Page 23 of 82



--------------------------------------------------------------------------------

(b) Southwest supports diversity throughout its business and requires Supplier
to support diversity through the use of qualified Small Business Concerns in
providing services or deliverables to or on behalf of Southwest under this
Agreement. Supplier hereby agrees to carry out this policy in the awarding of
subcontracts, if any, to the fullest extent consistent with efficient contract
performance. Supplier further agrees to reasonably cooperate in any studies or
surveys as may be conducted by the United States Small Business Administration
or other United States agency as may be necessary to determine the extent of
Supplier’s compliance with this Section 15.05. Southwest expects Supplier to
carry out this policy in the awarding of subcontracts, if any, in connection
with this Agreement and to establish procedures to ensure the timely payment of
amounts due pursuant to the terms of such subcontracts with Small Business
Concerns. If the Services or deliverables provided pursuant to this Agreement
are other than commercial components or commercial items, as those terms are
defined at 48 C.F.R. 2.101, Supplier shall comply with the applicable
requirements of Federal Acquisition Regulation (“FAR”) Clause 52.219-8
[“Utilization of Small Business Concerns”] in all subcontracts over $150,000
that offer further subcontracting opportunities. Further, if the Services or
deliverables provided pursuant to this Agreement are other than commercial
components or commercial items, as those terms are defined at 48 C.F.R. 2.101,
and the value of such goods and services exceeds $700,000 ($1,500,000 for
construction contracts for public facilities), Supplier (unless itself a Small
Business Concern) shall adopt a small business subcontracting plan that complies
with the requirements of FAR Clause 52.219-9, “Small Business Subcontracting
Plan.” If the value of the Services provided pursuant to this Agreement is equal
to or greater than $100,000, Supplier shall comply with the applicable
requirements of FAR Standard Clause 52.222-35, 48 C.F.R. 52.222-35, “Equal
Opportunity for Veterans.” If the value of the Services provided pursuant to
this Agreement exceeds $15,000, Supplier shall comply with the applicable
requirements of FAR Standard Clause 52.222-36, 48 C.F.R. 52.222-36, “Affirmative
Action for Workers with Disabilities.”

(c)          Therefore, Supplier agrees to report to Southwest on a quarterly
basis, information sufficient to demonstrate Supplier’s compliance with this
Section 15.05, which may include, but not be limited to, the following
information:

(i)          Identification by name and address of each Small Business Concern
that is a supplier to or a subcontractor of Supplier.

(ii)          Percentage of the performance of the Services that is or will be
provided by Small Business Concerns.

(iii)          Specific Services that Small Business Concerns will provide or
support.

(iv)          Total number of Small Business Concerns and Supplier’s total
annual spend (in U.S. Dollars) with Small Business Concerns in support of
Supplier’s general business operations.

 

  CONFIDENTIAL INFORMATION   Page 24 of 82



--------------------------------------------------------------------------------

ARTICLE XVI

CONFLICT OF INTEREST; SOUTHWEST POLICIES.

Section 16.01 Supplier represents and warrants that: (a) it has no conflict of
interest which would prevent Supplier from acting in the best interests of
Southwest and that such a situation will not exist during the Term; (b) it has
not entered into any contract or agreement, or executed any document whatsoever,
that will in any manner prevent it from: (i) giving Southwest the exclusive
benefit of services under this Agreement; (ii) disclosing and assigning ideas,
inventions, computer software, trade secrets and other Intellectual Property as
provided in Section 6.02(c) of this Agreement; or (iii) performing any other
provision of this Agreement; (c) it will not enter into any contract or
agreement, or execute any document, which will create a conflict of interest or
which will prevent it from freely performing any provision of this Agreement;
and (d) it will not knowingly incorporate confidential information of any person
or entity not a party to this Agreement into any Services or deliverables
furnished to Southwest without prior written notice to Southwest.

Section 16.02 Supplier agrees that neither it nor any of Supplier’s Personnel
shall communicate in any manner with: (a) any officer or employee of any Federal
agency of the U.S. for or on behalf of Southwest with respect to any contract or
federal procurement; or (b) any member of Congress or any employee of a member
of Congress for or on behalf of Southwest with respect to any matter.

ARTICLE XVII

EXPIRATION, TERMINATION AND SUSPENSION.

Section 17.01 Expiration.    This Agreement shall automatically expire at the
end of the Term unless specifically renewed prior thereto by mutual written
consent by the parties.

Section 17.02 Termination by Mutual Agreement.    This Agreement and any
Exhibit, Schedule, PO or SOW hereunder may be terminated before the end of the
Term by mutual written consent of the parties.

Section 17.03 Termination for Convenience.    Southwest may terminate any
Exhibit, Schedule, PO or SOW (or portion thereof) hereunder on the terms for
each such Exhibit, Schedule, PO or SOW as set forth therein.

Section 17.04 Termination for Insolvency.    If Supplier ceases to conduct its
operations in the normal course of business, including any inability to meet its
obligations as they mature, if any proceeding under the bankruptcy or insolvency
laws is brought by or against Supplier, if a receiver is appointed or applied
for, or if an assignment for the benefit of creditors is made by Supplier,
Southwest may terminate all or any part of this Agreement without liability,
except for Services performed or deliverables delivered prior to termination or
for deliverables covered by this Agreement then completed and later delivered in
accordance with the terms of this Agreement.

 

  CONFIDENTIAL INFORMATION   Page 25 of 82



--------------------------------------------------------------------------------

Section 17.05 Termination for Default.    Time is of the essence in this
Agreement. Southwest may, by written notice of default, terminate this Agreement
if any one of the following circumstances occurs with respect to the Services
provided by Supplier to Southwest hereunder, and, in addition to the foregoing,
Southwest may terminate a particular Service (as described on a Schedule, PO or
SOW to this Agreement) in the event any of the following apply to such Service:

***

Such termination shall become effective if Supplier does not cure such failure
within a period of thirty (30) days or such longer period as Southwest may
authorize in writing. Notwithstanding the foregoing, in the event a product or
service supplied under this Agreement is subject to a service level and
associated service level credit or other remedy, the receipt of that credit or
remedy by Southwest for the applicable item shall constitute performance of that
particular item for purposes of compliance with this Agreement; provided,
however, commencing on July 1, 2017, in the event Supplier *** in *** (a
“Triggering Event”), then upon Supplier’s failure to achieve *** within the
subsequent *** after such Triggering Event, Southwest shall have *** Upon
termination, Supplier shall continue performance of this Agreement to the extent
not terminated. As an alternate remedy and in lieu of termination for default,
Southwest, at its sole discretion, may elect to extend the delivery schedule
and/or waive other deficiencies in Supplier’s performance, in which case an
equitable reduction in the amount of payments to be made under this Agreement
shall be negotiated. If Supplier for any reason anticipates difficulty complying
with any required delivery dates hereunder, or in meeting any of the other
requirements of this Agreement, Supplier shall promptly notify Southwest in
writing. If Supplier does not comply with any time frames hereunder, Southwest
may require delivery by the fastest means available and charges resulting from
any such premium transportation must be fully pre-paid and absorbed by Supplier.
The rights and remedies of Southwest provided in this Section 17.05 shall not be
exclusive and are in addition to any other rights and remedies provided by
contract, law or equity.

Section 17.06 Suspension.    Southwest may at any time, by written notice to
Supplier, suspend performance of work hereunder due to a grounding of any or all
of Southwest’s aircraft for any reason outside of Southwest’s control
(including, but not limited to, government mandated stoppages, natural
disasters, labor strikes or significant maintenance/inspections), specifying the
date of suspension, the number of Southwest aircraft impacted by such suspension
and the estimated duration. Upon receiving any such notice of suspension,
Supplier shall promptly suspend performance of work hereunder to the extent
Supplier is capable of suspending the applicable performance of work without
material contractual or financial liability and for the affected Southwest
aircraft, and during the period of such suspension, properly care for and
protect all work in progress and materials, supplies and equipment related to
the work. Southwest may at any time withdraw the suspension by written notice to
Supplier specifying the effective date and scope of withdrawal, and as soon as
reasonably possible, Supplier shall resume diligent performance of the work for
which the suspension is withdrawn on the specified effective date of withdrawal.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 26 of 82



--------------------------------------------------------------------------------

Section 17.07    Obligations Upon Expiration or Termination.

(a)         Neither Southwest nor Supplier shall be liable by reason of the
termination, expiration or non-renewal of this Agreement to the other for
compensation, reimbursement or damages on account of the loss of prospective or
anticipated revenues or on account of expenditures, investments, leases or
commitments in connection with the business or good will of Southwest or
Supplier or otherwise. However, this limitation is not intended to limit the
liability of either party for defaults under Section 17.05. Upon expiration or
after receipt of a notice of termination, Supplier shall immediately:

(i)         stop work as directed in the notice;

(ii)        place no further subcontracts or POs for materials, services or
facilities hereunder, except as necessary to complete the continued portion of
this Agreement; and

(iii)       where available, terminate all subcontracts to the extent they
relate to work terminated.

(b)         After termination, Supplier shall deliver to Southwest all completed
work and work in process, including all designs, drawings, specifications and
other documentation and material required or produced in connection with such
work and submit a final termination settlement proposal in the form and in the
manner prescribed by Southwest. *** The following terms of this Agreement shall
survive any such expiration or termination: Section 4.01(d); Articles V, VI,
VII, X, XI, XIII, XVIII, XIX, XXI, XXIV and XVII.

ARTICLE XVIII

LIMITATION OF LIABILITY.

EXCEPT WITH REGARD TO CLAIMS ARISING UNDER A PARTY’S INDEMNIFICATION OBLIGATIONS
HEREUNDER, A BREACH OF ARTICLE V OR VII, FAILURE TO COMPLY WITH THE DATA
SECURITY PROVISIONS SET FORTH ON EXHIBIT 4, OR FOR PROPERTY DAMAGE OR PERSONAL
INJURY, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
CONSEQUENTIAL OR SPECIAL DAMAGES.

THE PROVISIONS OF THIS ARTICLE XVIII SHALL SURVIVE THE TERMINATION OR
CANCELLATION OF THIS AGREEMENT.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 27 of 82



--------------------------------------------------------------------------------

ARTICLE XIX

FLEET MANAGEMENT PLAN

Southwest and GEE have agreed to the Fleet Management Plan set forth on Exhibit
6 (the “Fleet Management Plan”) to (i) provide notice to each party regarding
the availability of technologies and equipment that can be adopted to improve
the services provided under this Agreement, (ii) provide notice to each party
regarding the entry and exit of Southwest aircraft to and from receiving
services under this Agreement, (iii) provide notice to each party regarding the
plans for operation of the services on board aircraft receiving the services,
including passenger paid price changes and (iv) provide notice to each party
regarding changes in flight routes, traffic density on routes and related items.
The parties agree that the Fleet Management Plan will be reviewed annually and
shall only be revised upon mutual agreement of the parties.

ARTICLE XX

WAIVER AND FAILURE TO ENFORCE.

No claim or right arising out of a breach of this Agreement can be discharged in
whole or in part by a waiver or renunciation unless the waiver or renunciation
is supported by consideration and is in writing signed by the aggrieved party.
Neither party’s failure to enforce at any time or for any period of time any
provision hereof shall not be construed to be a waiver of such provision or of
the right of such party to thereafter to enforce each and every such provision.

ARTICLE XXI

NOTICES.

Notices and other communications between the parties shall be in English and
shall be deemed to be validly given if transmitted in writing, by registered
mail, overnight courier or personal delivery, in all cases signature required,
to the other party at the address and to the contact set forth below. Either
party may change its address by giving notice to the other party as provided for
herein.

 

If to Southwest:

  

With copy to:

Southwest Airlines Co.

  

Southwest Airlines Co.

Attn.: Supply Chain Mgnt IT – HDQ-PD7

  

Attn.: General Council – HDQ-4GC

2702 Love Field Drive

  

2702 Love Field Drive

Dallas, TX 75235

  

Dallas, TX 75235

If to Supplier:

  

With copy to:

Global Eagle Entertainment Inc.

  

Global Eagle Entertainment Inc.

Attn: Chief Executive Officer

  

Attn: General Counsel

4553 Glencoe Drive, Suite 300

  

4553 Glencoe Drive, Suite 300

 

  CONFIDENTIAL INFORMATION   Page 28 of 82



--------------------------------------------------------------------------------

Marina Del Rey, CA 90292

  

Marina Del Rey, CA 90292

ARTICLE XXII

ACCEPTANCE OF TERMS AND CONDITIONS.

The parties agree to be bound by and to comply with all the terms and conditions
of this Agreement, including any supplements thereto and all specifications and
other documents referred to in this Agreement. This Agreement does not
constitute an acceptance by Southwest of any offer to sell, any quotation or any
proposal. Reference in this Agreement to any such offer to sell, quotation or
proposal shall in no way constitute a modification of any of the terms of this
Agreement. The terms of this Agreement take precedence over any alternative
terms and conditions in any other document connected with this transaction
unless such alternative terms are expressly incorporated by reference on the
face of this Agreement. ANY ATTEMPTED ACKNOWLEDGMENT OF THIS AGREEMENT
CONTAINING TERMS AND CONDITIONS INCONSISTENT WITH OR IN ADDITION TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT IS NOT BINDING UPON SOUTHWEST UNLESS
SPECIFICALLY ACCEPTED BY SOUTHWEST IN WRITING.

ARTICLE XXIII

EXECUTION AND MODIFICATION.

Section 23.01 This Agreement and all documents incorporated herein by reference
constitute the complete and final agreement concerning the subject matter
hereof. Any representations, terms or conditions not incorporated herein shall
not be binding upon either party. No course of prior dealings between parties,
no course of performance and no usage of trade shall be relevant to determine
the meaning of this Agreement even though the accepting or acquiescing party has
knowledge of the performance and opportunity for objection. The invalidity, in
whole or in part, of any of the foregoing Sections and Articles of this
Agreement shall not affect the remainder of such Sections or Articles or any
other Section or Article of this Agreement.

Section 23.02 This Agreement wholly cancels, terminates and supersedes all
previous negotiations, commitments and writings between the parties in
connection therewith except as otherwise contemplated by this Agreement. This
Agreement shall not become effective or binding upon Southwest until signed by
an authorized representative of Southwest at which time it will be deemed
retroactively effective upon the Effective Date. Notwithstanding the foregoing,
the parties acknowledge and agree that the terms of the Original Agreement
(including without limitation, the terms of Article VII and Article IX of the
Original Agreement) shall continue to apply and shall survive solely with
respect to Cause No. SC-122964; SwiftAir, LLC v. Row 44, Inc., Southwest
Airlines, Co., and Does 1-51; in the Superior Court of California, County of Los
Angeles—Western District, Santa Monica Courthouse.

Section 23.03 No change, modification, extension, renewal, ratification,
rescission, termination, notice of termination, discharge, abandonment or waiver
of this Agreement or any

 

  CONFIDENTIAL INFORMATION   Page 29 of 82



--------------------------------------------------------------------------------

of the provisions hereof, nor any representation, promise or condition relating
to this Agreement, shall be binding upon the parties unless made in writing and
signed by authorized representatives of Southwest and Supplier.

Section 23.04 The parties agree that they will contract in the English language
and that there shall be no requirement to translate this Agreement or any of the
documents incorporated herein into any other language.

ARTICLE XXIV

MISCELLANEOUS.

Section 24.01 Use of Name.   Neither party will use the other party’s name,
trade names, or trademarks in publicity releases or advertising, including
customer lists, or for other purposes, nor disclose the fact that it has entered
into this Agreement or any of its terms, without obtaining the prior written
consent of the other party. Notwithstanding the foregoing, Supplier may publicly
acknowledge Southwest is a customer of the Supplier Group in its public
securities filings.

Section 24.02 Southwest’s Instructions.   During the term of this Agreement,
Supplier will, and will be responsible for ensuring that its employees, agents,
and subcontractors, if any, work in harmony with Southwest and, whenever on
Southwest’s premises, obey all reasonable instructions and directions issued by
Southwest and communicated to Supplier, including without limitation,
Southwest’s security procedures. Supplier will use its reasonably best efforts
to minimize any disruption to Southwest’s normal business operations at all
times.

Section 24.03   Subcontractors.

(a)        No subcontracting of any part of the Services by Supplier shall
relieve Supplier from any of its obligations under this Agreement, and Supplier
shall be liable for the actions of its subcontractors as if committed by
Supplier under this Agreement. Nothing contained in this Agreement shall create
any contractual relationship between Southwest and any subcontractor or vendor
of any subcontractor, or create any obligation on the part of Southwest to pay
or to see to the payment of any sums to any subcontractor or any such vendor. At
Southwest’s request, Supplier shall provide the name, addresses and telephone
numbers of all subcontractors used to perform the Services under the particular
Schedule, PO or SOW.

(b)        Supplier shall cause each of its subcontractors (and where
appropriate, each subcontractor shall cause each of its subcontractors) to agree
in their respective contracts to perform its portion of the Services in
accordance with substantially similar requirements as the requirements of this
Agreement.

Section 24.04 Effect of Partial Invalidity.   If any one or more of the
provisions of this Agreement should be ruled wholly or partly invalid or
unenforceable by a court or other government body of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not be affected.

 

  CONFIDENTIAL INFORMATION   Page 30 of 82



--------------------------------------------------------------------------------

Section 24.05 Time is of the Essence.    Time is considered to be of the essence
in the performance by Supplier of its obligations under this Agreement.

Section 24.06 Headings.    The headings in this Agreement are for convenience of
reference only and are not intended to modify or affect the meaning of any of
the substantive provisions.

Section 24.07 Binding on Successors.    This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
permitted by this Agreement.

Section 24.08 Counterparts – Electronic Signatures.    This Agreement may be
executed in separate counterparts. Each executed counterpart will be deemed an
original, all of which together shall constitute one and the same agreement. A
photocopy, electronic or digital copy of a handwritten signature will be deemed
to be an original signature for all purposes.

Section 24.09 Export Control.    Southwest and Supplier agree that they will
individually obtain any export licenses that may be required under applicable
U.S. laws prior to any export or re-export of products or information provided
under this Agreement. ***

Section 24.10 Authority.    Each party represents and warrants that it has full
power and authority to enter into and perform this Agreement. Each party
acknowledges that it has thoroughly considered the terms and conditions of this
Agreement, and had the opportunity to review it with legal counsel. Thus, the
rule of construction that ambiguities are to be construed against the drafting
party shall not be employed in the interpretation of this Agreement to favor one
party over the other.

Section 24.11 Non-Solicitation of Employees.    Unless otherwise agreed in
writing by the parties, during the term hereof and for a period of twelve
(12) months thereafter, neither party shall solicit for employment or employ, or
accept services provided by, (i) any employee, or officer of the other party; or
(ii) any former employee, or officer of the other party who performed any work
in connection with or related to the Services. This Section 24.11 shall not
restrict either party from offering employment or employing any employees of the
other party who responds to any general advertisement or other general
recruiting method used in the ordinary course of business such as an advertising
program in a publicly available newspaper or trade journal, participation in a
job fair open to the public, or job postings on a publicly accessible web site;
provided, however, such general advertisement is not targeted at such employee
of the other party.

Section 24.12      References.    The defined terms include the plural as well
as the singular and the derivatives of such terms. The Exhibits and Schedules to
this Agreement are hereby incorporated into and deemed part of this Agreement
and all references to this Agreement shall include the Exhibits and Schedules to
this Agreement. Unless otherwise expressly stated, Article, Section, subsection,
Exhibit and Schedule references refer to articles, sections and subsections of,
exhibits and schedules to, this Agreement. Unless otherwise expressly stated,

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 31 of 82



--------------------------------------------------------------------------------

references to a specific Exhibit or Schedule include all subsidiary exhibits or
schedules, attachments and annexes thereto. The words “include” and “including”
shall not be construed as terms of limitation. The words “will” and “shall” are
expressions of command, not merely expressions of future intent or expectation.
Unless otherwise expressly stated, the words “day,” “month,” and “year” mean,
respectively, calendar day, calendar month and calendar year. Other terms used
in this Agreement are defined in the context in which they are used and shall
have the meanings there indicated.

Section 24.13 Force Majeure. Neither party shall be liable for any loss, damage,
delay or failure of performance (including, with respect to Southwest, a failure
to adhere to the Minimum Aircraft obligation set forth in the Fleet Management
Plan) that is a direct and proximate result of acts of God, flood, fire,
earthquake, wars, terrorist acts, riots, civil unrest, or action by any
government authority, including without limitation, national aviation
authorities (collectively, “Force Majeure Events”). The occurrence of a Force
Majeure Event shall not constitute a breach hereunder; provided, that each party
shall use good faith reasonable commercial efforts to mitigate the affects of a
Force Majeure Event effecting such party and restore full compliance with the
terms of the Agreement as soon as possible following conclusion of the Force
Majeure Event. In the event a Force Majeure Event is experienced or anticipated,
the affected party shall give notice to the other party detailing the cause of
such Force Majeure Event and the expected resolution of the difficulty as soon
as practicable. If Supplier experiences the Force Majeure Event, Southwest’s
obligation to make payments to Supplier pursuant to this Agreement shall be
suspended during such Force Majeure Event. In the event that performance of this
Agreement by either party shall have been rendered impossible or delayed for a
period of three (3) consecutive months by reason of a Force Majeure Event, the
other party shall have the right to terminate this Agreement without cause and
without penalty or liability, provided this does not relieve either party from
any pre-existing obligation and accrued liability owed to the other party prior
to termination.

 

  CONFIDENTIAL INFORMATION   Page 32 of 82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives as of the date first written
above.

 

Global Eagle Entertainment Inc.

  

Southwest Airlines Co.

Signature: /s/ David M. Davis

  

Signature: /s/ Bill Tiffany

Printed Name: David M. Davis

  

Printed Name: Bill Tiffany

Title: Chief Executive Officer

  

Title: VP Supply Chain Management

 

  CONFIDENTIAL INFORMATION   Page 33 of 82



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

Exhibit

  

Description

1    SOUTHWEST TRAVEL POLICY 2    SOUTHWEST SHIPPING POLICY 3    SOUTHWEST
INVOICING INSTRUCTIONS 4    SOUTHWEST DATA SECURITY PROVISIONS 5    SUPPLIER’S
RESERVED INTELLECTUAL PROPERTY 6    FLEET MANAGEMENT PLAN

 

  CONFIDENTIAL INFORMATION   Page 34 of 82



--------------------------------------------------------------------------------

EXHIBIT 1

SOUTHWEST TRAVEL POLICY FOR SUPPLIERS, CONSULTANTS, AND CONTRACTORS

All travel expenses must be approved in advance by an authorized representative
of Southwest. Detailed itemized receipts are required for all reimbursable
items, excluding mileage.

 

Expense

Description

   Policy    Reimbursed Amount Air Travel   

All efforts must be made to travel on Southwest or its subsidiaries for
Southwest business travel. If travel on Southwest requires more than 2 stops
en-route to your destination, another carrier may be used. Flights on other
carriers will be coach/economy class and must be pre-approved.

 

   Actual cost for the airline ticket. Lodging   

Southwest has negotiated rates with preferred hotels.

Every effort should be made to utilize these hotels.

   Actual expenses incurred for lodging, but not to exceed $150 per night unless
approved in advance by Southwest. Meals   

Actual expenses incurred.

 

Detailed itemized receipts are required. Itemized receipts list a description of
what was purchased, the price of each item, sales tax paid, tip included, and
name of individual.

   In high-cost localities*, total daily receipts for breakfast, lunch, and
dinner should not exceed $90. For all other travel, total daily receipts for
breakfast, lunch, and dinner should not exceed $50. Ground
Transportation     

Free shuttle service is provided between Southwest preferred hotels and
Southwest facilities and should be utilized when possible.

 

   Actual cost for shuttle or taxi. Rental Car   

No more than one (1) mid-size/intermediate car for every four (4) people. No
options/accessorial expenses (e.g., GPS, Neverlost, etc.).

 

   Actual expense for rental car. Fuel   

Use commercial service stations off-airport to refuel rental vehicles. No
reimbursement for fueling at the airport or pre-purchase fuel option.

 

   Actual expense of fuel for rental car. Mileage   

Standard current-year IRS rate per mile for actual miles driven.

 

   Actual mileage x IRS rate.

 

  CONFIDENTIAL INFORMATION   Page 35 of 82



--------------------------------------------------------------------------------

Parking

 

  

Actual parking expense incurred.

 

  

Not to exceed $12 per day.

 

Non-Reimbursable Expenses

 

•     Alcoholic beverages

 

•     Airline club membership dues

 

•     Airline change fees or fare penalties

 

•     Excess baggage charges

 

•     Data roaming charges

 

•     Passports

 

•     Gift cards

 

•     Annual fees for personal charge or credit cards

 

•     Baby-sitting/child care

 

•     Pet care

 

•     House-sitting

 

•     Barbers and hairdressers/stylists

 

•     Personal toiletries/hygiene items

 

•     Shoeshine

 

•     Clothing items

 

•     Furniture

 

•     Luggage and briefcases

 

•     Lost baggage or personal items lost while traveling

 

•     Theft of any kind

 

•     Non-compulsory insurance coverage (annual fee)

 

•     Personal property insurance

 

•     Optional travel or baggage insurance

 

•     Collision damage and personal accident insurance for personal automobile
or rental car

 

•     Car wash

  

•     Souvenirs/personal gifts

 

•     Golf fees

 

•     Gum, candy, cigarettes, tobacco products

 

•     Health club facilities, saunas, or massages

 

•     Magazines, books, newspapers, or subscriptions

 

•     Medical bills

 

•     Fuel or maintenance/repairs expenses incurred on personal automobile

 

•     Computer software and supplies

 

•     Traffic and/or parking fines

 

•     Expenses for travel companions/family members

 

•     Expenses related to vacation or personal days included with a business
trip

 

•     Helicopter services for airport transfers

 

•     Rental car upgrades

 

•     Movies or personal entertainment, including in-flight, hotel in-room, and
sporting events

 

•     Room service charges

 

•     Telephone/cellular device use, including from the hotel room or pay phone

 

•     Phone, computer, or technology device accessories

 

•     Internet/WiFi charges

 

•     Mini-bar refreshments, snacks, treats, or other meals outside of
breakfast, lunch, or dinner

 

•     Laundry, dry-cleaning, tailoring or purchase of clothing

 

•     Purchase of meals for anyone other than yourself

 

*High-cost localities: Atlanta, Baltimore, Boston, California, Chicago, Dallas,
Denver, Las Vegas, Miami, New York, Seattle, Washington D.C.

 

  CONFIDENTIAL INFORMATION   Page 36 of 82



--------------------------------------------------------------------------------

   Recommended Dallas Hotels:

 

DoubleTree by Hilton Dallas – Love Field

3300 W. Mockingbird Ln.

Dallas, TX 75235

214-357-8500

www.doubletree.com/dallas

  

Holiday Inn Market Center

4500 Harry Hines Blvd.

Dallas, TX 75219

214-219-3333

www.holidayinn.com/marketcenter

Hilton Garden Inn/Dallas Market Center

2325 N. Stemmons Fwy.

Dallas, TX 75207

214-765-1917

www.dallasmarketcenter.gardeninn.com

  

Sheraton Suites Market Center

2101 N. Stemmons Fwy.

Dallas, TX 75207

214-749-6203

www.starwoodhotels.com/sheraton/marketcenter

 

  CONFIDENTIAL INFORMATION   Page 37 of 82



--------------------------------------------------------------------------------

EXHIBIT 2

SOUTHWEST SHIPPING POLICY

Products shipped to any Southwest facility on behalf of Southwest must be
shipped in accordance with Southwest’s Shipping Policy. Any deviation from this
will result in Supplier incurring full freight costs plus a $100.00
administration fee per incident of non-compliance, and a charge-back for any
additional freight associated costs for said incident(s). Product is shipped
F.O.B. shipping point, with shipment by a freight carrier of Southwest’s
designation with all freight charges being billed by that carrier to Southwest,
unless otherwise specifically agreed upon by Southwest and Supplier. If
circumstances warrant different handling, Southwest will so designate on
Purchase Order.

Suppliers issued a FedEx Passkey ID on Southwest’s FedEx Express account are
responsible for all activity on such respective IDs. FedEx Express shipments
must be tendered through the FedEx Passkey tool. Shippers must not use
pre-printed or manual FedEx air bills.

Suppliers must not utilize FedEx Express account numbers for shipping
transactions. FedEx account numbers are not to be utilized or distributed
internally or externally. FedEx Passkey ID’s are intended for Southwest’s
business shipping only. Personal shipments on a Southwest FedEx Express account
or through the Passkey tool are strictly prohibited.

Supplier and/or shipper responsibilities include, but are not limited to:

Domestic Shipments

  •  

Creation of shipment air bill or bill of lading; including proper delivery
address, contact name, and phone number

  •  

Proper packaging/crating of all shipments, in accordance to carrier standards
and regulations

  •  

Scheduling of pick up appointments at supplier/shipper location

International Shipments

  •  

Creation of shipment air bill or bill of lading; including proper delivery
address, contact name and phone number

  •  

Complete commercial invoice, packing slip, certificate of origin (if required),
shipper letter of instruction, and shipper export declaration

  •  

Provide a 10 digit HTS code for each item shipped

  •  

Proper packaging/crating of all shipments, in accordance to carrier standards
and regulations.

  •  

Scheduling of pick up appointments at supplier/shipper location

For parcels 150 lbs or less, use FedEx Express

STANDARD DOMESTIC FREIGHT

151 – 5,000 lbs

 

Use FedEx Freight for large/bulky shipments on pallets

 

  CONFIDENTIAL INFORMATION   Page 38 of 82



--------------------------------------------------------------------------------

  

Ship via FedEx Freight Priority Service LTL Truck 2-5 day service
(not Economy!)

  

Contact FedEx Freight at 866-393-4585 for pick up

Over 5,000 lbs OR

  

Over 500 cubic feet

  

Call Southwest Logistics at 214-792-3116 or 214-792-2365 for assistance

RUSH/EXPEDITED SHIPMENTS:

Occasionally business will necessitate expedited service

151 lbs or greater

  

Call Southwest Logistics at 214-792-3116 or 214-792-2365 for specific
instructions and assistance

STANDARD INTERNATIONAL SHIPPING

(Parcel)

  

Less than 150 lbs

  

Ship via FedEx Express International Priority Service

(Freight)

  

151 – 2,500 lbs

  

Ship via FedEx Express International Priority Freight Service

Indicate on Bill of Lading FedEx Trade Networks as customs broker

Use 2-3 Day service

  

Shipment must be on pallets

Greater than 2,500 lbs

  

Ship via CEVA Logistics International Freight Forwarder

  

Contact 972-947-1460 or

  

Email: DL-AM-US-Southwest@cevalogistics.com

  

Indicate on Bill of Lading CEVA Logistics as the customs broker

  

Use 2-3 Day service

  

Shipment must be on pallets

For assistance, please contact our Southwest Logistics Team:

Southwest Airlines Co,

Attn.: Supply Chain Management - Logistics

2702 Love Field Drive HDQ-7PD

Dallas TX 75235

214-792-3116 or 214-792-2365

 

  CONFIDENTIAL INFORMATION   Page 39 of 82



--------------------------------------------------------------------------------

EXHIBIT 3

SOUTHWEST INVOICING INSTRUCTIONS

Supplier will invoice as per instructions below (subject to modification by
Southwest). If Supplier and Southwest agree to transact via EDI, other invoicing
procedures will apply.

DOMESTIC SUPPLIERS

1.

Instructions for Equipment and Software under PO (i.e., tangible items shipped
and received)

  1.1

Invoice must reference PO number (EPXXXXX).

  1.2

Invoice must match the PO details (line item, description, quantity and price).

  1.3

Email invoices to SWAINVOICEPO@WNCO.COM (AP). Limit of one (1) invoice per PDF
and limit one (1) PDF per email.

(Note regarding Southwest “discount-terms” Supplier: Southwest AP will provide
Supplier with a streamlined invoice receipt process.)

 

2.

Instructions for Maintenance, Subscriptions, Other under PO (i.e., no tangible
shipment to receive)

  2.1

Invoice must reference PO number (EPXXXXX).

  2.2

Invoice must match the PO details (line item, description, quantity and price).

  2.3

Email invoices to SWAINVOICEPO@WNCO.COM (AP). Limit of one (1) invoice per PDF
and limit one (1) PDF per email.

(Note regarding Southwest “discount-terms” Supplier: Southwest AP will provide
Supplier with a streamlined invoice receipt process; also copy
SYSTEMS.PURCHASING@WNCO.COM (Procurement))

 

3.

Instructions for Technology Items non-PO (e.g., SOWs, T&M)

  3.1

Email invoices to IT.INVOICING@WNCO.COM (Technology Budget Office).

  3.2

In Southwest’s Address field on the invoice, reference “Technology Budget Office
– <Project Manager Name> or <Project Name> or <PID/Project ID#            >

 

4.

Instructions for Non-Technology Items non-PO (e.g., SOWs, T&M)

  4.1

Email invoices to SWAINVOICEPO@WNCO.COM (AP).

  4.2

Reference Southwest primary contact employee’s details, such as name, contact
number, PID#, and email address in the invoice. Limit of one (1) invoice per PDF
and limit one (1) PDF per email.

INTERNATIONAL SUPPLIERS (PO or Non-PO)

  5.1

Email invoice to APINVOICE@WNCO.COM (AP).

  5.2

For PO invoice, must reference PO number (EPXXXXX). Invoice must match the PO
details (line item, description, quantity and price).

  5.3

For non-PO invoice, reference Southwest primary contact employee’s details, such
as name, employee’s position code & employee number, contact number, PID#, and

 

  CONFIDENTIAL INFORMATION   Page 40 of 82



--------------------------------------------------------------------------------

email address in the invoice. Limit of one (1) invoice per PDF and limit one
(1) PDF per email.

  5.4

Email invoices to SWAINVOICEPO@WNCO.COM (AP). Limit of one (1) invoice per PDF
and limit one (1) PDF per email.

(Note regarding Southwest “discount-terms” Supplier: Southwest AP will provide
Supplier with a streamlined invoice receipt process.)

FOR INQUIRIES

After the invoice has been submitted to Southwest, for questions please contact
AP Customer Service at 214-792-3880 or APCUSTOMER.SERVICE@WNCO.COM

 

  CONFIDENTIAL INFORMATION   Page 41 of 82



--------------------------------------------------------------------------------

EXHIBIT 4

SOUTHWEST DATA SECURITY PROVISIONS

 

I.

GENERALLY APPLICABLE SECURITY PROVISIONS

 

  1.

Security Best Practices.    Supplier shall provide a secure environment for
Confidential Information and any hardware and software, including servers,
network, and data components, to be provided or supported by Supplier as part of
its performance under this Agreement. Supplier represents that the security
measures it takes in performance of its obligations under this Agreement do, and
will at all times, remain at the higher of (1) applicable security and privacy
laws and regulations, (2) applicable privacy and security rules imposed by
industry groups, such as the PCI Standards Council, (3) secure software
development practices consistent with the BSIMM Software Security Framework, and
(4) all security requirements, obligations, specifications and event reporting
procedures as mutually agreed upon by the Parties; collectively referred to as
“Security Best Practices”. Failure by Supplier to comply with Security Best
Practices in fulfilling its security obligations shall constitute a material
breach of this Agreement and no limitation on Supplier’s liability to Southwest
as set forth in the Agreement shall apply to any losses resulting from or
relating to such a breach, including, without limitation, any limitation on
consequential and/or incidental damages.

 

  2.

Southwest System Access.    To the extent that Supplier will be accessing
Southwest systems, Supplier will access Southwest systems and use Southwest data
in a manner consistent with the then-current Southwest Information Security
Policy which will be provided to Supplier upon request.

 

  3.

SOC 2 Audits and Reports.    Supplier will provide Southwest with a copy of each
applicable audit report (a “SOC 2 Report”) resulting from a SOC 2 audit of the
Supplier’s control standards in use at the Supplier facility where the services
under this Agreement are performed (each such audit is called a “SOC 2 Audit”).
If no SOC 2 Audits have been conducted, and Supplier is unable to provide any
SOC 2 Reports, then at Southwest’s request, Supplier will appoint a qualified
firm to conduct a SOC 2 Audit, and shall provide Southwest with a copy of each
applicable SOC 2 Report. To the extent that the SOC 2 Reports provided to
Southwest do not satisfy Southwest’s reporting or audit requirements, Southwest
may conduct its own audits.

 

  4.

Southwest Audit of Supplier Systems.    Southwest, or its designated
representatives (at Southwest’s sole cost and expense, upon at least thirty
(30) days’ notice to Supplier, shall have the right to conduct an audit of the
Supplier’s operations, in order to verify that the Supplier is operating in
accordance with Security Best Practices in performance of its obligations under
this Agreement. As between the parties, Southwest’s or its designated
representatives’ costs related to such audit shall be borne solely by Southwest.

 

  CONFIDENTIAL INFORMATION   Page 42 of 82



--------------------------------------------------------------------------------

 

Such an audit may consist of assessing all aspects of services delivered under
the Agreement, and may include, but is not limited to: (i) software development
practices and procedures, (ii) network, operating system, database, and
application configuration controls, (iii) general controls and security
practices and procedures, (iv) disaster recovery and back-up procedures,
(v) change and problem management processes and procedures (vi) invoice
processing, (vii) service level compliance, (viii) network and system
vulnerability and risk analysis and (ix) resource consumption. Supplier will
allow reasonable access, during normal business hours and upon reasonable
notice, to all pertinent records, documentation, computer systems, data,
personnel, and processing areas as Southwest deems necessary to accurately and
effectively complete their audit engagement. Southwest will take all reasonable
steps to ensure that its audit will not materially adversely impact Supplier’s
business or operations.

 

  5.

Security Breaches.    Supplier shall notify Southwest within 24 hours in the
event of any breach or suspected breach in the security of its network,
computing systems, or facilities providing access to Southwest data. For all
breaches, Supplier will conduct an audit to determine the cause of such breach
and provide Southwest with a detailed report indicating the cause of the breach
and the plan to address the issue. In the event of any breach of Confidential
Information, Supplier will immediately notify Southwest in writing, and fully
indemnify and hold Southwest harmless from any and all third party claims and
damages incurred by Southwest as a result of any such breach of security caused
by Supplier’s breach of this Agreement without regard to any limitation on
Supplier’s liability in this Agreement. If a breach or suspected breach involves
cardholder data, Supplier agrees that a Payment Card Industry representative, or
a Payment Card Industry approved third party, will be provided with full
cooperation and access to conduct a thorough security review after a security
breach. The review will validate compliance with Payment Card Industry Data
Security Standards for protecting cardholder data.

 

  6.

System Free of Security Vulnerabilities.    To Supplier’s knowledge or to
knowledge Supplier should have, any software provided or used by Supplier in
connection with this Agreement does not contain any malicious code, program, or
other internal component (e.g., computer virus, computer worm, computer time
bomb, or similar component), which could damage, destroy, alter or disrupt any
computer program, firmware, or hardware or which could, in any manner, reveal,
damage, destroy, alter or disrupt any data or other information accessed through
or processed by such software in any manner (a “Computer Virus”). Supplier shall
immediately advise Southwest, in writing, upon reasonable suspicion or actual
knowledge that any such software may contain a Computer Virus. In the event a
Computer Virus is found to have been introduced into Southwest’s systems by the
software, Supplier shall use commercially reasonable efforts, at no additional
charge, to assist Southwest in reducing the effects of the computer virus and,
if the computer virus causes a

 

  CONFIDENTIAL INFORMATION   Page 43 of 82



--------------------------------------------------------------------------------

 

loss of operational efficiency or loss of data, to assist Southwest to the same
extent to mitigate and restore such losses. In addition, Supplier shall
indemnify, defend and hold Southwest and its customers harmless from any damage
resulting from the harm described above without regard to any limitation on
Supplier’s liability in this Agreement.

 

  7.

System/Application Penetration Testing.    Upon each new major release of any
software provided to Southwest by Supplier hereunder, but not less than once per
year during the term, Supplier shall perform application penetration testing and
promptly notify Southwest of the results of each such penetration test. The
penetration tests will be performed by independent third party SANS-certified
penetration testers or by a mutually acceptable independent third party testing
company and will include assessment of the mobile and hosted components of any
applicable application. Web applications will, at a minimum, be assessed against
the then-current OWASP Top Ten. Non-web applications will, at a minimum, be
assessed against the then-current CWE/SANS Top 25 Most Dangerous Software
Errors. Application testing will include both automated analysis and manual
assessment. Mobile components of the software will, at a minimum, be manually
assessed (code review and penetration test) against the then-current OWASP
Mobile Top Ten Risks and the OWASP Mobile Top Ten Controls. Any “very high,”
“high,” or “medium” severity vulnerabilities and any vulnerabilities with CVSS
(Common Vulnerability Scoring System) ratings higher than 4.0 will be promptly
remediated and retested for verification at Supplier’s sole cost and expense. On
request, Supplier will make the results and remediation plans from penetration
testing available to Southwest.

 

  8.

Mobile-Specific Provisions.    Without Southwest’s prior written consent in each
case, no Supplier mobile application provided to Southwest shall obtain and/or
use the mobile device user’s: (i) location data, (ii) contact list,
(iii) carrier information, (iv) SIM card data, or (v) device information. [Note:
Supplier will need Southwest’s consent to access device information,
specifically, model type, user agent string, operating system and other software
names and version, MAC ID and related information, to perform authentication and
other services under this Agreement.]

 

  9.

PCI Standard Commitment.    To the extent that Southwest’s use of the Software
as permitted in the Agreement causes Southwest to fail a PCI assessment,
Supplier will use commercially reasonable efforts to replace or repair the
Software to remedy the issue, or if such repair or replacement is not reasonable
possible, Southwest may terminate this Agreement and Supplier will refund any
amounts paid by Southwest for the applicable Software.

 

II.

SECURITY PROVISIONS SPECIFIC TO CARD-HOLDER DATA

 

  1.

PCI-DSS, PA-DSS, and PTS Responsibilities.    Supplier shall provide and
maintain the equipment, software services and testing necessary to effectively

 

  CONFIDENTIAL INFORMATION   Page 44 of 82



--------------------------------------------------------------------------------

 

and reliably protect credit card information (card-holder data) in accordance
with the Security Best Practices section of this Agreement. Supplier
acknowledges that card-holder data can ONLY be used in fulfillment of Supplier’s
obligations under this Agreement for completing a transaction, supporting a
loyalty program, providing fraud control services, or for uses specifically
required by law.

 

  2.

PCI-DSS Compliance.    Supplier acknowledges it must comply with the
requirements of the most current published version of the Payment Card Industry
Data Security Standard (PCI-DSS) when processing, storing, or transmitting
card-holder data. The PCI-DSS is available from the PCI Security Standards
Council (currently located at https://www.pcisecuritystandards.org). Supplier
shall indemnify Southwest for any expenses incurred by Southwest attributable to
a breach of security occurring while data is under the control of the Supplier.
Supplier will provide Southwest an annual letter of attestation from its
Qualified Security Assessor confirming compliance with PCI-DSS.

 

  3.

PA-DSS Compliance.    Supplier acknowledges it must comply with the requirements
of the most current published version of the Payment Application Data Security
Standard (PA-DSS) for all applications it develops that process, store, or
transmit card-holder data that are sold, distributed or licensed to third
parties, including Southwest. The PA-DSS is available from the PCI Security
Standards Council (currently located at https://www.pcisecuritystandards.org).
Supplier shall indemnify Southwest for any expenses or incurred by a breach of
security while data is under the control of the Supplier. Supplier will maintain
the status of its application as a PCI Security Standards Counsel Validated
Payment Application for current versions of payment applications provided to
Southwest.

 

  4.

PTS / PED Compliance.    Supplier acknowledges it must comply with the
requirements of the most current published version of the PIN Transaction
Security standard (PTS) for PIN transaction devices including PIN Pad Devices,
Point of Sale Devices, Hardware Security Modules, or Unattended Payment
Terminals it provides that process, store, or transmit card-holder data. The PTS
security requirements and testing and approval programs are available from the
PCI Security Standards Council (currently located at
https://www.pcisecuritystandards.org). Supplier shall indemnify Southwest for
any expenses incurred by Southwest attributable to a breach of security
occurring through a non-certified PTS device provided by the Supplier. Supplier
will maintain its status as a PCI Security Standards Counsel Approved PIN
Transaction Security Device for current versions of PTS devices provided to
Southwest.

 

III.

SECURE CODE TRAINING PROVISION

Secure Code Training of Developers.    All developers of systems and software
being delivered to Southwest will have the qualifications (expertise, knowledge,
and/or

 

  CONFIDENTIAL INFORMATION   Page 45 of 82



--------------------------------------------------------------------------------

training) to develop systems that meet secure coding standards, as defined by
such industry leaders as the OWASP Top Ten, SANS and NIST. Supplier will supply
evidence reasonably satisfactory to Southwest of such qualifications upon
request.

 

  CONFIDENTIAL INFORMATION   Page 46 of 82



--------------------------------------------------------------------------------

EXHIBIT 5

SUPPLIER’S RESERVED INTELLECTUAL PROPERTY AND THIRD PARTY IP

Supplier Reserved IP

As between Southwest and Supplier, Supplier reserves:

 

***

Third Party IP

***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 47 of 82



--------------------------------------------------------------------------------

EXHIBIT 6

FLEET MANAGEMENT PLAN

In connection with the obligations pursuant to that certain Second Amended and
Restated Supply and Services Agreement (the “Agreement”) by and between
Southwest Airlines Co (“Customer” or “Southwest”) and Global Eagle Entertainment
Inc. (“Supplier” or “GEE”), the parties agreed to establish a fleet management
plan as described herein (the “Fleet Management Plan”). Capitalized terms used
but not otherwise defined herein shall have the meaning given to such terms in
the Agreement.

In order to efficiently manage the fleet of Commissioned Aircraft during the
Term, the parties agree as follows:

Quarterly Business Reviews

The parties agree to meet at least quarterly to conduct an overall business
review of the Services, including addressing (i) performance of Equipment and
Services, (ii) improvements since the previous quarterly business review,
(iii) expected changes in the Fleet Management Plan, and (iv) items for the next
business review.

Other Communications

In addition to the foregoing, each party commits to identify primary points of
communication between the parties for specific operational needs as such arise
during the Term, including, as applicable, executive leadership members.

ARINC 791

GEE agrees that an ARINC 791 compatible shipset of the current GEE Equipment
will have a not to exceed price of *** GEE will provide a final quote to
Southwest on shipset price when GEE formally obtains regulatory authorization
for an ARINC 791 compatible installation of GEE Equipment, which GEE expects to
obtain prior to ***

Fleet Management

During the Term, Southwest and GEE will review the Fleet Management Plan once
annually. *** Notwithstanding the foregoing, no fees shall be due to GEE once
all aircraft are deactivated from using the Services provided by GEE, and the
Term of the Agreement shall automatically expire at such point.

***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 48 of 82



--------------------------------------------------------------------------------

INDEX OF SCHEDULES

 

Schedule

  

Description

A

  

PRODUCTS

B

  

AIRCONNECT KU WI-FI SERVICE

C

  

ENTERTAINMENT PORTAL SERVICE

D

  

LIVE TELEVISION SERVICE

E

  

STATEMENT OF WORK (“SOW) FORMS

 

  CONFIDENTIAL INFORMATION   Page 49 of 82



--------------------------------------------------------------------------------

SCHEDULE A

PRODUCTS

Equipment

Equipment comprising the Product consists of *** line replaceable units (LRUs)
which work in conjunction with each other to provide the Customer the services
to Commissioned Aircraft. Each of Equipment LRUs are described and have the
specifications set forth below:

Antenna Control Unit (ACU). ***

Cabin Wireless LAN Unit (CWLU). ***

High Power Transmitter (HPT). ***

Modem Data Unit (MDU). ***

Server Management Unit (SMU). ***

Server Management Unit I (SMU I)

***

Server Management Unit II (SMU II) (Next Generation Replacement of SMU Il)

***

Satellite Antenna Assembly (SAA). ***

Documentation

***

Software

The Software utilized to manage the Equipment includes the software set forth on
Schedule A-1. GEE updates software from time to time as part of its network
operations management. All software releases implemented will be part of a
regular software update schedule agreed to by GEE and Southwest from time to
time during the Term.

GEE grants Southwest a ***

Pricing for Equipment

***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 50 of 82



--------------------------------------------------------------------------------

SMU Upgrade

GEE and Southwest agree to share the Equipment cost on a *** of an upgrade to
the current SMU internal components to new internal components comprising ***
The SMU upgrade will be completed using a rotable pool of units and Southwest
will responsible for removal and replacement of units. ***

Warranty

See Article X of Agreement.

Equipment Support

Subject to the obsolescence program to be provided to Southwest, Southwest may
order spare components of the foregoing kits during the Term of this Agreement.
Following the expiration of the Term, Supplier acknowledges and agrees that this
Agreement shall not in any way prohibit Southwest from entering into commercial
relationships with Supplier’s vendors for components of the Equipment under this
Agreement, including repair and maintenance services and purchases of spare
parts for such Equipment.

Engineering Services

GEE agrees to provide engineering services reasonably requested by Southwest,
all at the then current rates for engineering services provided by GEE to
Southwest from time to time, subject to execution by the parties of a mutually
agreeable SOW and shall be priced based on the Rate Card. As set forth on
Schedule C hereto, Southwest may utilize the Complimentary Hours Bucket (as
defined on Schedule C) for engineering services. GEE agrees to provide continued
support to Southwest for *** In addition, the parties agree to meet and confer
in good faith during *** to continue discussions regarding long-term engineering
and other STC support following the end of the Term. Except as contemplated in
the preceding sentence, GEE shall not be required to provide *** GEE will also
agree to provide *** GEE further agrees to provide additionally requested *** as
available from GEE, solely for Southwest’s internal use and in connection with
Southwest’s maintenance of Equipment provided by GEE to Southwest. GEE further
agrees that Southwest may contact and engage with GEE’s third party suppliers;
provided, that, in regards to those communications pursuant to this Agreement,
such communications shall not include any disclosure of GEE Proprietary
Information to a third party.

In addition to the network operations center service described in this
Agreement, GEE will continue to provide the following engineering related
services to Southwest at GEE’s sole cost and expense *** GEE will also support
reasonably requested meetings and quarterly technical reviews.

Repair Station

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 51 of 82



--------------------------------------------------------------------------------

GEE commits to obtaining Part 145 repair station authorization from the FAA
prior to *** At such time GEE will also supply Southwest a quote for
comprehensive service and support for the Equipment, including components then
in warranty and components out of warranty but with remaining useful life.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 52 of 82



--------------------------------------------------------------------------------

SCHEDULE A-1

SOFTWARE

***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 53 of 82



--------------------------------------------------------------------------------

SCHEDULE B

AIRCONNECT KU WI-FI SERVICE

Basic Description

The Airconnect Ku Wi-Fi Service (the “Wi-Fi Service”) shall consist of the space
segment capacity, ground network infrastructure internet backhaul connectivity,
and GEE proprietary network technologies to enable Southwest and Southwest’s
customers to receive access to the internet on compatible Wi-Fi enabled devices
while on board Southwest Aircraft installed with GEE Equipment and commissioned
for use, pursuant to a mutually agreed upon commissioning procedure, for use on
the Wi-Fi Service (“Commissioned Aircraft”).

Coverage Area

Current Coverage Area

The AirConnect Ku Wi-Fi Service will be available over ***

GEE shall have *** for use by the Airconnect Ku Wi-Fi Service; provided, that,
***

Coverage Expansion

The Parties shall meet and confer regularly on requests for modification of the
foregoing coverage areas. GEE will in good faith seek to modify the coverage
area to cover Southwest’s then-current routes, ***

Gate to Gate Operation

GEE will in good faith seek gate to gate authorization where available
throughout the coverage area.

CIR Rates

GEE agrees to provide network capacity sufficient to meet the MRC Service Level
at the rates and times below:

***

Network Operations Center Monitoring

During the Term, GEE shall maintain a network operations center that monitors
the functionality and performance of Equipment and performance of the Wi-Fi
Service on Commissioned Aircraft on a 24/7 basis. GEE shall also maintain during
the Term a 24/7 technical support phone

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 54 of 82



--------------------------------------------------------------------------------

number/e-mail for technical support inquiries from Southwest regarding operation
of the Wi-Fi Service.

Training.

In connection with the operation of the Wi-Fi Service, GEE will provide
comprehensive training in the operation and functionality of the Wi-Fi Service
(in accordance with Southwest’s requests with respect to scheduling and
frequency) to Southwest’s employees who will operate the Wi-Fi Service on board
the Commissioned Aircraft. GEE will also provide comprehensive training related
to the functionality and use of any third party billing service provider that
GEE offers as part of its service offering. Such training will include written
training materials and be provided in-person, by remote video conference or
teleconference, in Southwest’s discretion, and on a “train the trainer” basis.

Legal Process Compliance.

During the Term, GEE shall comply with, and shall ensure that the Services
comply with, the Communications Assistance for Law Enforcement Act and such
similar Laws or agreements impacting GEE and/or the Services. Except to the
extent prohibited under applicable Law, GEE shall keep Southwest informed of all
compliance actions taken by GEE in support of such technical compliance, and,
upon request from GEE, Southwest shall provide reasonably requested cooperation
to GEE to support such compliance.

Coordination with Regulatory Authorities; Maintenance of Licenses and Permits.

GEE shall coordinate with the FCC, the FAA and other Regulatory Authorities and
maintain all licenses, permits, and other Regulatory Approvals as necessary for
(i) GEE’s performance of this Agreement and (ii) Southwest’s and its customers’
use of the Broadband System in accordance with the terms herein.

Southwest Pricing Control

Southwest shall have full control to set pricing for the Wi-Fi Service. Should
Southwest materially alter the pricing package offered to customers of Southwest
***, Southwest shall provide Supplier ***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 55 of 82



--------------------------------------------------------------------------------

Service Level

PCD Service Levels

For purposes of the period the per connected device pricing (the “PCD Pricing”)
is in effect (as described below), the service levels for the Wi-Fi Service
shall be the service levels set forth on Schedule B-1 (the “PCD Pricing Service
Levels”).

MRC Service Levels

For purposes of the period the MRC Pricing is in effect, the service levels for
the Wi-Fi Service shall be the service levels set forth on Schedule B-2 (the
“MRC Service Levels”).

Pricing

PCD Pricing

Commencing on the Effective Date and continuing through June 30, 2017, on a
monthly basis, and subject to the PCD Service Levels, Southwest shall pay GEE a
Wi-Fi Fee for each device (as identified by its media access control address
(“MAC ID”)) that Authenticates on the Wi-Fi Service (each, a “Wi-Fi
Authentication”) for each flight segment on a Commissioned Aircraft during such
month for use of the Wi-Fi Service by Southwest’s customers. The term
“Authenticate” means that an individual Southwest passenger elects to obtain and
initiates access to a Service on a Southwest flight on a personal computer or
mobile device for his or her own personal use by electronically agreeing to the
terms and conditions of such Service. The “Wi-Fi Fee” means *** per Wi-Fi
Authentication through *** and *** per Wi-Fi Authentication from *** Wi-Fi fees
actually collected from Southwest customers will be collected by GEE as the
merchant of record and paid to Southwest less a credit to GEE in the amount of
the Wi-Fi Fee.

Commencing on the *** and continuing through *** GEE shall subsidize the cost of
*** access to the Wi-Fi Service by the following amounts ***

MRC Pricing

Commencing July 1, 2017, GEE will provide the Wi-Fi Service on the Southwest
fleet installed with the GEE Equipment for a Monthly Recurring Charge (“MRC”) of
*** per aircraft (the “Wi-Fi MRC”). The foregoing fees shall not be subject to
any offset or reduction except for the MRC Service Levels.

In addition, GEE provides a budgetary quote of *** MRC for delivery of ***
starting on ***. Southwest may select the *** no later than *** and, if
Southwest selects such option, it will be subject to ***.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 56 of 82



--------------------------------------------------------------------------------

The parties agree that Southwest’s operational use of bandwidth shall be ***;
provided, however, Southwest shall notify Supplier of any significant changes in
operational usage.

Content Filtering

GEE shall provide content control and filtering services consistent with the
content control and filtering services and procedures set forth on Schedule B-3
(the “Content Control Services”) for an annual fee equal to ***, which fee shall
be prorated for any partial period of service for aircraft transitioned off of
GEE service pursuant to the Fleet Management Plan. For aircraft commissioned
during the installation period, Content Control Services shall be invoiced
quarterly for the number of aircraft activated in the previous quarter, with the
amount due for each such aircraft being the pro-rata amount of the year
remaining from activation. Thereafter, GEE shall invoice Southwest on an annual
basis for Content Control Services for the total number of Commissioned Aircraft
and Southwest shall pay the invoice within *** of receipt of a correct invoice.
As of the Effective Date, Southwest elects to use the Content Control Services.
Southwest shall have the right to terminate the Content Control Services at any
time upon delivery of a notice of such cancellation to GEE; provided that
Southwest shall not be entitled to any refund for any remaining Content Control
Service fees previously invoiced and paid.

Billing Services

Prior to ***, billing services for operation of the Wi-Fi Service will be
provided to Southwest on substantially the same basis as currently provided to
Southwest.

Commencing ***, Southwest shall be responsible for all billing service costs
associated with delivery of the Wi-Fi Service (and any features of the
Entertainment Portal Service that utilize the GEE Billing Service Provider),
including, without limitation, ***; provided, however, GEE shall not agree to
the rates charged for any such third party costs or billing service costs
without receiving Southwest’s prior written consent (which consent shall not be
unreasonably withheld). Rates charged by GEE to Southwest for time and materials
items shall be at the rates set forth on the Rate Card (as described on the
Entertainment Portal Service schedule to this Agreement).

GEE agrees to serve as merchant of record for transactions related to the Wi-Fi
Service.

At any time Southwest may select an alternate billing service provider for use
on aircraft operating on the Wi-Fi Service; provided, that, such alternate
billing service provider may not be a provider managed ***. Subject to a
restriction on the sharing of GEE proprietary information, GEE will also not
restrict Southwest from *** The integration of an alternative billing provider
shall be pursuant to a mutually agreed ***

User Experience Collaboration

During the Term, GEE commits to work with Southwest and Southwest’s other
vendors, including providing appropriate personnel and related capabilities, in
order to support a common

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 57 of 82



--------------------------------------------------------------------------------

customer facing experience, including addressing authentication across multiple
platforms and services. All collaboration pursuant to the foregoing shall be
subject a mutually agreed upon SOW with Southwest, including the fees for such
services at the rates on the Rate Card, and agreement by all parties on
reasonable protections for the intellectual property shared by each party in
furtherance of the foregoing.

Restrictions

Use of the Services shall be subject to all rules and regulations established by
applicable Regulatory Authorities, including the FAA and FCC, including GEE’s
FCC license.

The Services may not be used while on the ground at an airport to provide a data
link from avionics maintenance monitoring equipment or a component that collects
avionics information.

Additional Work.

Any additional services not otherwise described herein and provided by GEE in
connection with this Agreement shall be provided pursuant to a written, fully
executed and mutually agreeable statement of work and purchase order covering,
without limitation, pricing and payment terms, schedule and responsibilities for
such work.

 

  CONFIDENTIAL INFORMATION   Page 58 of 82



--------------------------------------------------------------------------------

Schedule B-1

PCD Service Levels

The PCD Service Levels shall be effective from the Effective Date through
June 30, 2017, after which the MRC Service Levels shall apply.

Service Availability:

The Wi-Fi Service and Operational Data Services shall be *** on Southwest’s
Commissioned Aircraft for *** based on an average of all Commissioned Aircraft.

***

Service Failures

***

Wi-Fi Customer Experience Additional Service Level Metrics

***

Network Outage Response Time

GEE will respond to network outages as follows:

 

 Outage Severity

 

 

Initial response time

 

 

Resolution and Updates

 

 Critical

 

 

***

 

 

***

 

 Major

 

 

***

 

 

***

 

 Minor

 

 

***

 

 

***

 

 Information request 

 

 

***

 

 

***

 

Aircraft Issue Response Time

GEE will respond to aircraft issues as follows:

 

 Severity

 

 

Initial Acknowledgement  

 

 

Update, Guidance, or Next Steps

 

 AOG

 

 

***

 

 

***

 

 Major

 

 

***

 

 

***

 

 Minor

 

 

***

 

 

***

 

 Information request 

 

 

***

 

 

***

 

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 59 of 82



--------------------------------------------------------------------------------

Schedule B-2

MRC Service Levels

 

Effective Date:

  

For the avoidance of doubt, the MRC Service Levels shall be effective beginning
from July 1, 2017 through the remainder of the Term.

 

Eligible Flights:

  

Any flight in a calendar month within the Southwest fleet, not subject to a SLA
Exception (as defined below), where the Equipment is installed and operating and
the flight is within the GEE coverage area.

 

  

For the avoidance of doubt; in the event a Flight Availability metric test ***

 

  

Each SLA metric is measured and Performance Credits are calculated independently
of the other. For clarity, Flight Availability, CIR and Latency each have their
own metric and associated Performance Credit as applicable.

 

  

Flight Availability, CIR and Latency are evaluated as separate metrics of Wi-Fi
service performance and any applicable Performance Credits are applied to the
Wi-Fi MRC.

 

  

Live Television Availability is evaluated independently of any other Service
Level and any applicable Performance Credits are applied to the Live Television
MRC.

 

SLA Exceptions:

  

***

Wi-Fi Service SLAs

***

Flight Availability: ***

Measurement Methodology: ***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 60 of 82



--------------------------------------------------------------------------------

CIR:                             ***

Measurement Methodology:  ***

Latency:                    ***

Measurement Methodology:  ***

LRU Repair:  ***

Outage Notification:  ***

 

  Outage Severity 

 

 

Initial response time

 

 

Resolution or Updates

 

  Critical

 

 

***

 

 

***

 

  Major

 

 

***

 

 

***

 

  Minor

 

 

***

 

 

***

 

  Information   request

 

 

***

 

 

***

 

Critical – Any outage that affects a substantial part of the Services or
Coverage Area including, but not limited to disruptions of network backhaul
links, loss of Internet connectivity, satellite failures, or loss of TV Service.

Major - Any outage that affects a part of the Services or Coverage Area
including, but not limited to disruptions of data center equipment failures,
loss of connectivity to a single teleport, satellite transponder or spot beam
failure, or loss of some TV channels.

Minor - Any outage that affects the Services or Coverage Area including, but not
limited to short duration disruptions , periodic loss of connectivity or loss of
a single TV channel.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 61 of 82



--------------------------------------------------------------------------------

Information – Any request for information that is not critical to the operation
of the Services.

 

Metric       Performance Credit

***

   

***

Aircraft Issue Response Time

GEE will respond to aircraft issues as follows:

 

  Severity

 

 

Initial Acknowledgement

 

 

Update, Guidance, or

Next Steps

 

  AOG

 

 

***

 

 

***

 

  Major

 

 

***

 

 

***

 

  Minor

 

 

***

 

 

***

 

  Information request 

 

 

***

 

 

***

 

Aircraft on Ground – Support is required from GEE in order to address any issue
that may prevent one or more aircraft from performing its anticipated
operational schedule due to an issue related to the GEE installation, or in
which the GEE installation is affected.

Major – Support is required from GEE in order to address an issue that may
prevent regularly scheduled operation, may required additional action in order
to continue schedule operation prior to the next day, or in which the issue may
prevent other regularly scheduled, very near term events. Additionally, this
category may include a required response to address regulatory requests,
business requests, etc.

Examples for MAJOR:

Inoperative item that is reaching the end of its allowed MEL limit within the
next day

Open issues during installation/maintenance that may prevent release to
operation or other maintenance activities within the next day.

Minor – Support is required from GEE in order to address an issue that may
prevent regularly scheduled operation or may required additional action in order
to continue schedule operation prior to the third day. Additionally, this
category may include a required response to address regulatory requests,
business requests, etc.

Examples for MINOR:

Inoperative item that is reaching the end of its allowed MEL limit within the 3
days

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 62 of 82



--------------------------------------------------------------------------------

Open issues during installation/maintenance that may prevent release to
operation or other maintenance activities within the next 3 days.

Information Request – Support is required from GEE for an item that does not
require an immediate response. Examples for “INFORMATION REQUEST” include
requests for meeting notes, minutes, presentations, etc. Information Request
items either do not have an operational impact, or the operational impact is
sufficiently far in the future that an immediate response is not required.

 

Metric       Performance Credit

***

   

***

 

  CONFIDENTIAL INFORMATION   Page 63 of 82



--------------------------------------------------------------------------------

Schedule B-3

Content Filtering

Content Filtering and Procedures

GEE’s content filtering service can be utilized to filter (i) entire categories
of websites based on the classifications set forth below and (ii) specific,
customer-selected URLs. To enable or disable a filter, Southwest must notify
GEE’s network operation center of the classification of website(s) and/or
specific URLs it would like to be filtered from customer availability, and GEE
will enable such filter as soon as possible but no later than 48 hours after
receipt of notice from Southwest. Notwithstanding the foregoing, the Parties
acknowledge that all content filtering implemented on the Services is subject to
compliance with applicable FCC rules and regulations.

Categories of Content Based Filters:

Abortion

Sites with neutral or balanced presentation of the issue.

  •   Pro-Choice - Sites that provide information about or are sponsored by
organizations that support legal abortion or that offer support or encouragement
to those seeking the procedure.

  •   Pro-Life - Sites that provide information about or are sponsored by
organizations that oppose legal abortion or that seek increased restriction of
abortion.

Adult Material

Parent category that contains the categories:

  •   Adult Content - Sites that display full or partial nudity in a sexual
context, but not sexual activity; erotica; sexual paraphernalia; sex-oriented
businesses as clubs, nightclubs, escort services; and sites supporting the
online purchase of such goods and services.

  •   Lingerie and Swimsuit - Sites that offer images of models in suggestive
but not lewd costume, with semi nudity permitted. Includes classic
‘cheese-cake,’ calendar, and pinup art and photography. Includes also sites
offering lingerie or swimwear for sale.

  •   Nudity - Sites that offer depictions of nude or seminude human forms,
singly or in groups, not overtly sexual in intent or effect.

  •   Sex - Sites that depict or graphically describe sexual acts or activity,
including exhibitionism; also, sites offering direct links to such sites.

  •   Sex Education - Sites that offer information about sex and sexuality, with
no pornographic intent.

Advocacy Groups

Sites that promote change or reform in public policy, public opinion, social
practice, economic activities, and relationships.

Business and Economy

Sites sponsored by or devoted to business firms, business associations, industry
groups, or business in general.

  •   Financial Data and Services - Sites that offer news and quotations on
stocks, bonds, and other investment vehicles, investment advice, but not online
trading. Includes banks, credit unions, credit cards, and insurance.

  •   Hosted Business Applications - Sites that provide access to
business-oriented web applications and allow storage of sensitive data,
excluding those for web collaboration.

Drugs

Parent category that contains the categories:

  •   Abused Drugs - Sites that promote or provide information about the use of
prohibited drugs, except marijuana, or the abuse or unsanctioned use of
controlled or regulated drugs; also, paraphernalia associated with such use or
abuse.

  •   Marijuana - Sites that provide information about or promote the
cultivation, preparation, or use of marijuana.

  •   Prescribed Medications - Sites that provide information about approved
drugs and their medical use.

 

  CONFIDENTIAL INFORMATION   Page 64 of 82



--------------------------------------------------------------------------------

  •   Supplements and Unregulated Compounds - Sites that provide information
about or promote the sale or use of chemicals not regulated by the FDA (such as
naturally occurring compounds).

Education

Parent category that contains the categories:

  •   Cultural Institutions - Sites sponsored by museums, galleries, theatres
(but not movie theatres), libraries, and similar institutions; also, sites whose
purpose is the display of artworks.

  •   Educational Institutions - Sites sponsored by schools and other
educational facilities, by non-academic research institutions, or that relate to
educational events and activities.

  •   Educational Materials - Sites that provide information about or that sell
or provide curriculum materials or direct instruction; also, learned journals
and similar publications.

  •   Reference Materials - Sites that offer reference-shelf content such as
atlases, dictionaries, encyclopedias, formularies, white and yellow pages, and
public statistical data.

Entertainment

Sites that provide information about or promote motion pictures, non-news radio
and television, books, humor, and magazines.

  •   MP3 and Audio Download Services - Sites that support downloading of MP3 or
other sound files or that serve as directories of such sites.

Gambling - Sites that provide information about or promote gambling or support
online gambling, involving a risk of losing money.

Games - Sites that provide information about or promote electronic games, video
games, computer games, role-playing games, or online games. Includes sweepstakes
and giveaways.

Government

Sites sponsored by branches, bureaus, or agencies of any level of government,
except for the armed forces.

  •   Military - Sites sponsored by branches or agencies of the armed services.

  •   Political Organizations - Sites sponsored by or providing information
about political parties and interest groups focused on elections or legislation.

Health - Sites that provide information or advice on personal health or medical
services, procedures, or devices, but not drugs. Includes self-help groups.

Illegal or Questionable - Sites that provide instruction in or promote
nonviolent crime or unethical or dishonest behavior or the avoidance of
prosecution.

Information Technology

Sites sponsored by or providing information about computers, software, the
Internet, and related business firms, including sites supporting the sale of
hardware, software, peripherals, and services.

  •   Computer Security - Sites that provide information about or free
downloadable tools for computer security.

  •   Hacking - Sites that provide information about or promote illegal or
questionable access to or use of computer or communication equipment, software,
or databases.

  •   Proxy Avoidance - Sites that provide information about how to bypass proxy
server features or to gain access to URLs in any way that bypasses the proxy
server.

  •   Search Engines and Portals - Sites that support searching the Web, news
groups, or indices or directories thereof.

  •   URL Translation Sites - Sites that offer online translation of URLs. These
sites access the URL to be translated in a way that bypasses the proxy server,
potentially allowing unauthorized access.

  •   Web & Email Spam - Sites whose links are sent in unsolicited commercial
email, either as part of campaigns to promote products or services, or to entice
readers to click through to surveys or similar sites. Also included are sites
that display comment spam.

 

  CONFIDENTIAL INFORMATION   Page 65 of 82



--------------------------------------------------------------------------------

  •   Web Collaboration - Sites that provide virtual workspace for purposes of
collaboration and conferencing, which may include sites that enable authorized
access to a computer or network from a remote location

  •   Web Hosting - Sites of organizations that provide hosting services, or
top-level domain pages of Web communities.

Internet Communication

Parent category that contains the categories:

  •   Web Chat - Sites that host Web chat services or that support or provide
information about chat via HTTP or IRC.

  •   General Email - Sites that provide email services open to general use.

  •   Organizational Email - login sites for corporate or institutional email
systems.

  •   Text and Media Messaging - Sites that enable the sending of messages and
other content via SMS, EMS, MMS, or similar protocols.

Job Search - Sites that offer information about or support the seeking of
employment or employees.

Militancy and Extremist - Sites that offer information about or promote or are
sponsored by groups advocating antigovernment beliefs or action.

Miscellaneous

Parent category that contains the categories:

  •   Content Delivery Networks - Commercial hosts that deliver content to
subscribing Web sites.

  •   Dynamic Content - URLs that are generated dynamically by a Web server.

  •   File Download Servers - Web servers whose primary function is to deliver
files for download.

  •   Image Servers - Web servers whose primary function is to deliver images.

  •   Images (Media) - URLs ending with image filenames.

  •   Network Errors - URLs with hosts that do not resolve to IP addresses.

  •   Private IP Addresses - IP addresses defined in RFC 1918, ‘Address
Allocation for Private Intranets.’

News and Media

Sites that offer current news and opinion, including those sponsored by
newspapers, general-circulation magazines, or other media.

  •   Alternative Journals - Online equivalents to supermarket tabloids and
other fringe publications.

Parked Domain - Sites that are expired, offered for sale, or known to display
targeted links, advertisements.

Racism and Hate - Sites that promote the identification of racial groups, the
denigration or subjection of groups, or the superiority of any group.

Religion

Parent category that contains the categories:

  •   Non-Traditional Religions and Occult and Folklore - Sites that provide
information about or promote religions not specified in Traditional Religions or
other unconventional, cultic, or folkloric beliefs and practices.

  •   Traditional Religions - Sites that provide information about or promote
Bahai, Buddhism, Christian Science, Christianity, Hinduism, Islam, Judaism,
Mormonism, Shinto, and Sikhism, as well as atheism.

Shopping

Sites that support the online purchase of consumer goods and services except:
sexual materials, lingerie, swimwear, investments, medications, educational
materials, computer software or hardware, alcohol, tobacco, travel, vehicles and
parts, weapons.

  •   Internet Auctions - Sites that support the offering and purchasing of
goods between individuals.

 

  CONFIDENTIAL INFORMATION   Page 66 of 82



--------------------------------------------------------------------------------

  •   Real Estate - Sites that provide information about renting, buying,
selling, or financing residential real estate.

Social Organizations

Parent category that contains the categories:

  •   Professional and Worker Organizations - Sites sponsored by or that support
or offer information about organizations devoted to professional advancement or
workers’ interests.

  •   Service and Philanthropic Organizations - Sites sponsored by or that
support or offer information about organizations devoted to doing good as their
primary activity.

  •   Social and Affiliation Organizations - Sites sponsored by or that support
or offer information about organizations devoted chiefly to socializing or
common interests other than philanthropy or professional advancement.

Society and Lifestyles

Sites that provide information about matters of daily life, excluding
entertainment, health, hobbies, jobs, sex, and sports.

  •   Alcohol and Tobacco - Sites that provide information about, promote, or
support the sale of alcoholic beverages or tobacco products or associated
paraphernalia.

  •   Blogs and Personal Sites - Sites that host blogs and personal sites.

  •   Gay or Lesbian or Bisexual Interest - Sites that provide information about
or cater to gay, lesbian, or bisexual lifestyles, but excluding those that are
sexually or issue-oriented.

  •   Hobbies - Sites that provide information about or promote private and
largely sedentary pastimes, but not electronic, video, or online games.

  •   Personals and Dating - Sites that assist users in establishing
interpersonal relationships, excluding those intended to arrange for sexual
encounters.

  •   Restaurants and Dining - Sites that list, review, advertise, or promote
food, dining, or catering services.

  •   Social Networking - Sites of web communities that provide users with means
for expression and interaction.

  •   Social Networking and Personal Sites - Sites chiefly devoted to personal
expression by individuals (as in diaries or personal blogs) or small groups,
often but not necessarily involving multiple links to similar sites.

Special Events - Sites devoted to a current event that requires separate
categorization.

Sports

Sites that provide information about or promote sports, active games, and
recreation.

  •   Sport Hunting and Gun Clubs - Sites that provide information about or
directories of gun clubs and similar groups, including war-game and paintball
facilities.

Tasteless - Sites with content that is gratuitously offensive or shocking, but
not violent or frightening. Includes sites devoted in part or whole to scatology
and similar topics or to improper language, humor, or behavior.

Travel - Sites that provide information about or promote travel-related services
and destinations.

Vehicles - Sites that provide information about or promote vehicles, including
those that support online purchase of vehicles or parts.

Violence - Sites that feature or promote violence or bodily harm, including
self-inflicted harm; or that gratuitously display images of death, gore, or
injury; or that feature images or descriptions that are grotesque or frightening
and of no redeeming value.

Weapons - Sites that provide information about, promote, or support the sale of
weapons and related items.

In addition to the foregoing, as part of GEE’s network monitoring service, GEE
will utilize additional filtering of websites that contain the following
security hazards:

 

  CONFIDENTIAL INFORMATION   Page 67 of 82



--------------------------------------------------------------------------------

  •  

Botnets - sites that host the command-and-control centers for networks of bots
that have been infiltrated into users’ computers. Excludes Web crawlers.

 

  •   Keyloggers - Sites or pages that download programs that run in the
background recording all keystrokes, and which may also send those keystrokes
(potentially including passwords or confidential information) to an external
party.

 

  •   Malicious Embedded Link - Sites that are infected with a malicious link.

 

  •   Malicious Embedded iFrame - Sites that are infected with a malicious
iframe.

 

  •   Malicious Web sites - Sites that contain code that may intentionally
modify end-user systems without their consent and cause harm.

 

  •   Phishing and Other Frauds - Sites that counterfeit legitimate business
sites for the purpose of eliciting financial or other private information from
users.

 

  •   Potentially Unwanted Software - Sites that use technologies that alter the
operation of the user’s hardware, software, or network in ways that diminish
control over the user experience, privacy, or the collection and distribution of
personal information.

 

  •   Spyware - Sites or pages that download software that, without the user’s
knowledge, generate HTTP traffic (other than simple user identification and
validation).

 

  •   Suspicious Embedded Link - Sites suspected of being infected with a
malicious link.

 

  CONFIDENTIAL INFORMATION   Page 68 of 82



--------------------------------------------------------------------------------

SCHEDULE C

ENTERTAINMENT PORTAL SERVICE

The Entertainment Portal Service (“Entertainment Portal Service”) shall consist
of (i) Supplier’s standard portal software platform operating system, (ii) a
custom portal interface, including availability of a framework/SDK for creation
of custom interfaces (collectively, the “Portal Platform”) and (ii) a variety of
features and services to be incorporated into such software platform (the
“Portal Features”).

The Portal Platform software consists of software for the:

  -  

Management software for the onboard server, including content management

  -  

Customization of the portal “look and feel” to specific customer requirements
for branding

  -  

Enabling compatible devices (using a laptop/tablet view and mobile device view)
to view and access the Portal Features

  -  

Core software for enabling AVOD playback, including DRM, audio playback, and
receipt and display of live television streaming

  -  

Account and Shopping Cart management

  -  

Advertising engine (Including the capability of displaying the following ad
types: home page static ads, home page video ads, roadblock ads, run of site
static ads, and any other agreed advertising deals)

  -  

eReader for display of books, magazines and newspapers

  -  

Reporting engine for delivering real time and post-flight reports of activity on
the Entertainment Portal Service

Some of the available Portal Features include the following:

 

  -  

Full video-on-demand experience, including customizable front end, content
sourcing, content integration and content delivery

  -  

Full music-on-demand experience, including customizable front end, content
sourcing, content integration and content delivery

  -  

Weather display

  -  

2D or 3D flight tracker

  -  

HTML5 Games

  -  

Airline information feature, including flight and gate information

The foregoing does not include any content licensing rights or specific content
levels.

Current Portal Features

As of the Effective Date, the Portal Features and Portal Platform shall be as
currently provided to Southwest.

Portal 3.0 Implementation

 

  CONFIDENTIAL INFORMATION   Page 69 of 82



--------------------------------------------------------------------------------

The parties acknowledge and agree that discussions regarding a next generation
of the Portal Platform and related Portal Features (“Portal 3.0”) has been in
process. The parties agree in good faith to continue those discussions ***
finalize a SOW pursuant to this Agreement outlining the specific design elements
and portal features to be integrated into Portal 3.0, including, as applicable,
integration of the wireframe design into the Portal Platform. Such SOW will
reflect that the Portal 3.0 implementation will occur by ***; provided, however,
Supplier shall provide the ***. The work completed through the Effective Date by
GEE and the work pursuant to the Portal 3.0 SOW shall be at no cost to
Southwest, but hours accumulated on or after the Effective Date during a
calendar quarter on Portal 3.0 development shall count against the Complimentary
hours (as described below) for such calendar quarter.

General Content Loading Cycle

Content loading onto the Entertainment Portal Service shall generally be
according to the following process flow, with the specific terms of any Portal
Feature subject to customization of such processing flow based on such Portal
Feature:

***

Adoption of specific Entertainment Portal Service features shall be confirmed by
the parties executing an optional portal feature form set forth as Exhibit B-1
for such feature or service.

Content Services

***

Upon request from Southwest, GEE shall provide a quote for content service
provider services related to the Entertainment Portal Service.

Software Release Schedule

GEE and Southwest agree to establish a regular software release schedule for
Entertainment Portal Service updates and feature changes, including a monthly
release schedule for bug fixes and maintenance issues. All SOW’s shall refer to
both a schedule for the development of a particular item and the sequencing of
such item into the regular release schedule.

*** Software Delivery

Software updates will be delivered ***

Licenses

Current Portal Design

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 70 of 82



--------------------------------------------------------------------------------

GEE hereby grants Southwest ***

Portal 3.0 Design

Upon implementation, GEE grants Southwest ***

Rate Card

All Entertainment Portal Services provided to Southwest shall be provided
pursuant to the Rate Card set forth on Schedule C-3, which rate card shall be
updated *** including inclusion of then-available features and capabilities
available for adoption by Southwest.

Notwithstanding the terms set forth on the Rate Card, Southwest may utilize a
complimentary bucket of up to *** hours of time and materials hourly services
related to the Entertainment Portal Service or engineering services described on
Schedule B during each *** (the “Complimentary Hours Bucket”). Complimentary
hours not utilized in any one *** shall not accrue to any subsequent ***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 71 of 82



--------------------------------------------------------------------------------

Schedule C-1

Form of Portal Service Selection

GEE and Southwest hereby agree to supplement that certain Second Amended and
Restated Supply and Services Agreement, dated as of December     , 2016 (the
“Agreement”), by adding the following functionality to the Entertainment Portal
Service (as defined in the Agreement) to the terms of the Agreement. Except as
set forth herein, all other terms of the Agreement shall apply to the following
service.

Service Functionality:

Delivery and Operation Timing and Terms:

Service Fee and Payment Terms (unless default payment terms apply):

Duration of Service:

Other Additional Terms:

 

Southwest:

 

 

   

Signature:

 

 

   

Name:

 

 

   

Date:

 

 

   

GEE

     

Signature:

 

 

   

Name:

 

 

   

Date:

 

 

   

 

  CONFIDENTIAL INFORMATION   Page 72 of 82



--------------------------------------------------------------------------------

SCHEDULE C-2

SEVERITY RESPONSE TIMES

In respect of the Entertainment Portal Service delivered by GEE, GEE will adhere
to the following severity level response times for issues identified.

 

Priority   Workaround Target

P1

 

 

***

 

P2

 

 

***

 

P3

 

 

***

 

P4

 

 

***

 

*Business Hours are Monday – Friday 9am Central USA Time to 6pm Central USA
Time.

Response and resolution times are measured from the moment Customer opens a
support ticket with the GEE network operations center.

Priority Definitions

P1 - Priority 1: Critical Problem. Use of the Entertainment Portal Service
service or key function thereof is widely stopped or so severely impacted and no
known, viable workaround exists. No useful work can be done. Most common
operations fail consistently. P1 Problems have one or more of the following
characteristics:

  •  

Widespread System Issue. There is severe performance degradation, causing waits
for resources or response of longer than 120 seconds, as if the system is
hanging.

  •  

Critical functionality is not widely available. The Entertainment Portal Service
or a key function thereof is impacted across the non-MEL aircraft utilizing the
Entertainment Portal Service.

Note: A Customer contact (direct phone, cell phone and email) must be available
in Priority 1 situations to provide information required for problem diagnosis
and to test/confirm the resolution.

P2 - Priority 2: Significant Business Impact. Use of the Entertainment Portal
Service is continuing but there is a serious impact on usefulness. Important
features are unavailable. Certain common operations fail consistently. Services
crash readily. P2 Problems have one or more of the following characteristics:

  •  

Service performance is severely degraded.

  •  

Some important functionality is unavailable but the Entertainment Portal Service
continues to operate in restricted fashion.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 73 of 82



--------------------------------------------------------------------------------

P3 - Priority 3: Some Business Impact. A fundamental function is experiencing an
intermittent problem, or a common operation sometimes fails. A less common
operation fails consistently. P3 Problems have one or more of the following
characteristics:

  •  

A minor or cosmetic error affecting a limited portion of the Entertainment
Portal Service service or limited number of aircraft affects performance or
usability.

P4 - Priority 4: Minimal Business Impact. All routine problems not covered
above. Customer requests information, an enhancement, or documentation
clarification but there is no impact on operation. Customer’s use of the Service
is continuing as normal.

 

  CONFIDENTIAL INFORMATION   Page 74 of 82



--------------------------------------------------------------------------------

SCHEDULE C-3

RATE CARD

***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 75 of 82



--------------------------------------------------------------------------------

SCHEDULE D

LIVE TELEVISION SERVICE

GEE will offer Southwest a linear live television service (the “Live Television
Service”) consisting of multicast delivery of TCP/IP linear television data
streams to each Commissioned Aircraft, an on aircraft software solution to
segment the multicast data stream and interface elements for access to the
channels on the Entertainment Portal Service. All of the Live Television Service
channels must be carried on each Commissioned Aircraft in service and may only
be utilized by Southwest in connection with the delivery of the Live Television
Service provided by GEE to GEE Commissioned Aircraft. GEE will support a minimum
of *** of the access point capacity on the aircraft.

Coverage Area

The coverage area for the Live Television Service shall be the contiguous United
States of America (“CONUS”). International markets will be covered to the extent
Supplier is able to obtain rights in such markets and satellite coverage is also
available.

Channel Pool

The Live Television Service shall consist of standard channels (“Standard
Channels”) and premium channels (“Premium Channels”).

Standard Channels shall be channels included in the channel pool provided to
Southwest from time to time during the Term based on GEE’s relationship with
programmers and aggregators of channels. An alternate channel shall be
identified for each Standard Channel in the event the originally selected
Standard Channel is not available.

Premium Channels are premium package linear channels subject to a separate fee
structure or business model, as set by the programmer of such channel.

Prices

Current Fixed Pricing Model

Except for items subject to revenue share, all charges for the Live Television
Service for the period prior to the Effective Date and through December 31, 2016
have been paid to Supplier as of the Effective Date.

Live TV MRC

Commencing January 1, 2017, Southwest shall pay GEE an MRC per aircraft the
(“Live TV MRC”) of *** per month for a channel lineup including up to ***. At no
time shall the Live TV MRC be less than *** regardless of the actual channel
lineup.

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 76 of 82



--------------------------------------------------------------------------------

Standard channels and Premium channels are available for selection to determine
the channel lineup. The price of a Standard Channel is *** per month and will
remain at *** for the Term. The pricing for Premium Channels is subject to a
rate card to be provided by GEE to Southwest from time to time for such channels
and may change throughout the Term of the Agreement. Pricing terms for Premium
Channels will be provided to Southwest based on channels GEE has rights to offer
Southwest or for channels requested by Southwest during the Term

Excess Channels

The fees for any channel selection resulting in excess of a total of ***
channels delivered utilizing the Live Television Service shall be subject to
mutual agreement of the parties.

Channel Lineup and Changes

Current Channel Lineup

As of the Effective Date, the Live Television Service shall consist of the
following sixteen (16) Standard Channels (as defined below):

 

NFL Network

 

Food Network

 

HGTV

 

Bravo

MSNBC

 

CNBC

 

Discovery

 

USA Network

Golf Channel

 

NBC (NY affiliate)

 

CBS (NY affiliate)

 

Travel Channel

Cartoon Network

 

Fox Sports One

 

Fox News Channel

 

Fox Business Network

AVOD television shows and related content currently included with the Live
Television Service shall be ***

*** Channel Line-up

As of *** the Live Television Service channel line-up shall consist of the
following channels:

***

Regular Lineup Changes

Commencing *** Southwest will have the right to make the following changes to
the Live Television Service channel lineup:

***

Other Channel Lineup Changes

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 77 of 82



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, Customer acknowledges
and agrees that GEE’s rights and obligations to content providers with respect
to programming services may change from time to time and therefore any
individual channel provided by GEE hereunder *** Accordingly, in the event GEE
ceases to have the rights to provide any Standard Channel or Premium Channel
offered via the Live Television Service, GEE shall ***

Advertising

*** From time to time during the Term, Southwest shall provide GEE its standard
advertising guidelines, including block lists for advertising that may appear on
Southwest services (the “Advertising Guidelines”). Advertising sold and inserted
by GEE shall conform with the Advertising Guidelines. GEE shall notify Southwest
of all advertising campaigns to be inserted by GEE prior to implementation and
Southwest may, in the good faith exercise of its reasonable discretion, reject
an advertisement for failing to conform to the Advertising Guidelines. All
advertisements will be deemed approved unless rejected within ***
Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that Southwest owns the rights to all non-broadcast/live
TV advertising.

Live Television Service Level

From the Effective Date through *** Supplier agrees to deliver the Live
Television Service with the same performance and subject to the same standards
as currently delivered to Southwest.

Commencing *** the Live Television Service will be available during *** (“LTS
Eligible Flights”), except during periods where an SLA Exception applies to the
Live Television Service delivery and during periods ***

 

 

*** Confidential treatment requested.

 

  CONFIDENTIAL INFORMATION   Page 78 of 82



--------------------------------------------------------------------------------

SCHEDULE E

STATEMENT OF WORK TEMPLATE

Statement of Work #     

[Note: Future SOWs to be sequentially numbered]

[INSERT PROJECT NAME]

The following project will be incorporated into that certain Second Amended and
Restated Supply and Services Agreement, by and between Southwest Airlines Co.
(“Southwest”) and Global Eagle Entertainment Inc. (“Supplier”), originally
effective December     , 2016 (the “Agreement”). All other terms and conditions
will remain in full force for the term of the Agreement and any extension
thereof. The effective date of this Statement of Work (“SOW”) is [insert
effective date of SOW], and the SOW shall continue until completion of the
Services unless terminated in accordance with the Agreement. Capitalized terms
not otherwise defined herein shall have the meanings given to such terms in the
Agreement.

 

A.

Definitions

1. “            ” shall mean             

2.

 

B.

Objective and Scope of Project

Supplier will perform the following scope of Services under this SOW:

 

 

 

 

 

 

 

 

 

 

 

C.

Definition of Services

Supplier will perform the following specific Services and tasks under this SOW:

1. Services Description

 

 

 

 

  CONFIDENTIAL INFORMATION   Page 79 of 82



--------------------------------------------------------------------------------

2. Project Tasks

 

 

 

 

 

D.

Supplier Deliverables and Payment Schedule

Supplier will complete the deliverables set forth below by the corresponding due
date.

 

Deliverable

  

Due Date

  

Deliverable Payment Amount [or %]

1.

     

2.

     

3.

     

 

E.

Project Pricing

The project pricing is in accordance with the Rate Card set forth in this SOW.

Reimbursable travel expenses under this SOW shall not exceed XX% of fees
applicable to those Supplier’s Personnel who meet the reimbursement criteria set
forth above.

Supplier represents that the total cost of the project will not exceed
$        . Any changes to the project scope and objectives that impact this cost
will be adjusted by prior written agreement of the parties.

 

F.

Billing and Payment

Upon completion of each deliverable or milestone as outlined above, Supplier
shall submit, for Southwest’s acceptance and payment, invoices in accordance
with the table in Section D hereinabove. Supplier agrees that it will notify
Southwest upon 75% completion of the Services. Failure to notify Southwest in
accordance with this Section shall constitute material breach of the Agreement.

Each invoice shall identify the completed deliverable(s), the amount being
billed, and reference PID #            . At Southwest’s request, Supplier shall
provide Southwest with records and applicable documentation, including
sufficient detail, to verify and support compliance with the SOW. Payment will
be made in accordance with the Agreement.

 

  CONFIDENTIAL INFORMATION   Page 80 of 82



--------------------------------------------------------------------------------

G.

RACI Matrix

The following designations are used within the table to indicate
responsibilities for this SOW:

 

1.

R – Responsible: The party responsible for achieving a task or deliverable.

 

2.

A – Accountable: The party responsible for determining if the task or
deliverable has been completed in a successful manner and for approving the
final successful task or deliverable.

 

3.

C- Consulted: The party(ies) whose input of knowledge and information is used to
complete a task or deliverable; and with whom there is two-way communication.

 

4.

I - Informed: Those who the party Responsible for a task or deliverable must
keep informed about the progress of such task or deliverable.

 

5.

N/A – The party has no involvement in the task or deliverable.

[Insert RACI Matrix]

 

H.

Project Schedule

The project phases are set forth in the following chart.

[Insert Project Schedule]

 

I.

Project Assumptions and Contingencies

The project assumptions and contingencies are as follows:

1.

2.

3.

 

J.

Project Managers

For purposes of this SOW, the following individual is considered to be the
project manager:

 

  CONFIDENTIAL INFORMATION   Page 81 of 82



--------------------------------------------------------------------------------

Southwest:

Supplier:

 

K.

Project Changes

Any changes to the project scope and objectives that impact the project cost,
the project deliverables, timeline or the percentage billed will be adjusted by
written agreement in a Change Request (“CR”), which shall be executed by the
parties within five (5) business days of either party submitting such request to
the other for consideration. Such completed CR, when mutually executed, shall be
considered a part of this SOW.

IN WITNESS WHEREOF, the parties hereto have caused this SOW to be executed by
their duly authorized representatives.

 

By:

 

 

     

By:

 

Southwest Airlines Co.

By:

 

        [template not signed]

   

By:

 

        [template not  signed]

Printed Name:

 

 

   

Printed Name:

 

 

Title:

 

 

   

Title:

 

 

 

  CONFIDENTIAL INFORMATION   Page 82 of 82